Exhibit 10.2

 

Execution Version

 

 

SECOND LIEN TERM LOAN AGREEMENT

 

Dated as of October 3, 2012

 

among

 

VENOCO, INC.,
as Company,

 

the Guarantors from Time to Time Parties Hereto,

 

the Several Lenders from Time to Time Parties Hereto,

 

CITIBANK, N.A.,
as Administrative Agent,

 

CITIGROUP GLOBAL MARKETS, INC.
as Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.3

Other Interpretive Provisions

30

Section 1.4

Accounting Principles

31

 

 

 

ARTICLE II THE TERM LOANS

31

 

 

 

Section 2.1

Amounts and Terms of the Loans; Original Issue Discount

31

Section 2.2

Procedure for Borrowing

32

Section 2.3

Conversion and Continuation Elections

32

Section 2.4

Termination of Commitments

33

Section 2.5

Optional Prepayments

33

Section 2.6

Mandatory Prepayments

34

Section 2.7

Repayment

35

Section 2.8

Fees

35

Section 2.9

Computation of Fees and Interest

35

Section 2.10

Payments by the Company; Borrowings Pro Rata

36

Section 2.11

Payments by Company; Presumption by Administrative Agent

36

Section 2.12

Sharing of Payments, etc.

37

Section 2.13

Defaulting Lenders

37

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

38

 

 

 

Section 3.1

Taxes

38

Section 3.2

Illegality

39

Section 3.3

Increased Costs and Reduction of Return

40

Section 3.4

Funding Losses

40

Section 3.5

Inability to Determine Rates

41

Section 3.6

Certificates of Lenders

41

Section 3.7

Substitution of Lenders

41

Section 3.8

Survival

42

 

 

 

ARTICLE IV SECURITY

42

 

 

 

Section 4.1

The Security

42

Section 4.2

Agreement to Deliver Security Documents

42

Section 4.3

[Reserved]

42

Section 4.4

Setoff

42

Section 4.5

Guaranty

43

Section 4.6

Production Proceeds

43

 

i

--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS PRECEDENT

44

 

 

 

Section 5.1

Conditions of the Effective Date and Loans

44

Section 5.2

Additional Conditions to Loans

47

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

48

 

 

 

Section 6.1

Organization, Existence and Power

48

Section 6.2

Corporate Authorization; No Contravention

49

Section 6.3

Governmental Authorization

49

Section 6.4

Binding Effect

49

Section 6.5

Litigation

49

Section 6.6

No Default

49

Section 6.7

ERISA Compliance

50

Section 6.8

Use of Proceeds; Margin Regulations

50

Section 6.9

Title to Properties

51

Section 6.10

Oil and Gas Reserves

51

Section 6.11

Reserve Report

51

Section 6.12

Gas Imbalances

51

Section 6.13

Taxes

51

Section 6.14

Financial Statements and Condition

52

Section 6.15

Environmental Matters

52

Section 6.16

Regulated Entities

52

Section 6.17

No Burdensome Restrictions

52

Section 6.18

Copyrights, Patents, Trademarks and Licenses, etc.

52

Section 6.19

Subsidiaries

53

Section 6.20

Insurance

53

Section 6.21

Full Disclosure

53

Section 6.22

Solvency

53

Section 6.23

Labor Matters

53

Section 6.24

(Reserved)

53

Section 6.25

Derivative Contracts

53

Section 6.26

Ellwood Subsidiary

53

Section 6.27

Senior Notes Indentures

54

Section 6.28

Existing Indebtedness

54

Section 6.29

Security Documents

54

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

55

 

 

 

Section 7.1

Financial Statements

55

Section 7.2

Certificates; Other Production, Reserve Information and Other Information

56

Section 7.3

Notices

57

Section 7.4

Preservation of Company Existence, etc.

58

Section 7.5

Maintenance of Property

58

Section 7.6

Insurance

58

 

ii

--------------------------------------------------------------------------------


 

 

Section 7.7

Payment of Obligations

59

Section 7.8

Compliance with Laws

59

Section 7.9

Compliance with ERISA

59

Section 7.10

Inspection of Property and Books and Records

60

Section 7.11

Environmental Laws

60

Section 7.12

New Guarantors

60

Section 7.13

Use of Proceeds

60

Section 7.14

Further Assurances

60

Section 7.15

Agreements Regarding Unrestricted Subsidiaries

61

Section 7.16

Control Agreements

62

Section 7.17

Derivative Contracts

62

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

62

 

 

 

Section 8.1

Limitation on Liens

62

Section 8.2

Asset Sales

64

Section 8.3

Consolidations and Mergers

64

Section 8.4

Loans and Investments

65

Section 8.5

Limitation on Indebtedness

66

Section 8.6

Transactions with Affiliates

67

Section 8.7

Margin Stock

67

Section 8.8

(Reserved)

67

Section 8.9

Restricted Payments

67

Section 8.10

Derivative Contracts

68

Section 8.11

Sale Leasebacks

69

Section 8.12

Consolidated Leverage Ratio

70

Section 8.13

Consolidated Interest Coverage Ratio

70

Section 8.14

Collateral Coverage Ratio

70

Section 8.15

Change in Business

70

Section 8.16

Accounting Changes

70

Section 8.17

Certain Contracts; Amendments; Multiemployer Plans

70

Section 8.18

Senior Notes and First Lien Credit Agreement

71

Section 8.19

Forward Sales, Production Payments, etc.

71

Section 8.20

Use of Proceeds

72

Section 8.21

New Bank Accounts

72

Section 8.22

Monterey Exploratory Capital Expenditures

72

 

 

 

ARTICLE IX EVENTS OF DEFAULT

73

 

 

 

Section 9.1

Event of Default

73

Section 9.2

Remedies

75

Section 9.3

Application of Proceeds

76

Section 9.4

Rights Not Exclusive

77

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X THE ADMINISTRATIVE AGENT

77

 

 

Section 10.1

Actions

77

Section 10.2

Delegation of Duties

77

Section 10.3

Exculpatory Provisions

77

Section 10.4

Reliance by Administrative Agent

78

Section 10.5

Reserved

79

Section 10.6

Non-Reliance on Administrative Agent and Other Lenders

79

Section 10.7

Indemnification

79

Section 10.8

Rights as a Lender

80

Section 10.9

Resignation of Administrative Agent

80

Section 10.10

Withholding Tax

81

Section 10.11

No Other Duties, etc.

83

Section 10.12

Administrative Agent May File Proofs of Claim

83

Section 10.13

Collateral and Guaranty Matters

84

Section 10.14

Posting of Approved Electronic Communications

84

 

 

 

ARTICLE XI MISCELLANEOUS

86

 

 

Section 11.1

Amendments and Waivers

86

Section 11.2

Notices

88

Section 11.3

No Waiver; Cumulative Remedies

88

Section 11.4

Costs and Expenses

88

Section 11.5

Indemnity

89

Section 11.6

Payments Set Aside

90

Section 11.7

Successors and Assigns

90

Section 11.8

Assignment by Lenders

90

Section 11.9

Interest

95

Section 11.10

Indemnity and Subrogation

95

Section 11.11

Automatic Debits of Fees

96

Section 11.12

Notification of Addresses, Lending Offices, etc.

96

Section 11.13

Counterparts

96

Section 11.14

Headings

96

Section 11.15

Confidentiality

96

Section 11.16

Severability

97

Section 11.17

No Third Parties Benefited

97

Section 11.18

Governing Law

97

Section 11.19

Forum Selection and Consent to Non-Exclusive Jurisdiction

97

Section 11.20

Entire Agreement

98

Section 11.21

No Oral Agreements

98

Section 11.22

Accounting Changes

98

Section 11.23

Waiver of Jury Trial

99

Section 11.24

USA PATRIOT Act

99

Section 11.25

Acknowledgments

99

Section 11.26

Survival of Representations and Warranties

99

Section 11.27

Release of Collateral and Guarantee Obligations

100

 

iv

--------------------------------------------------------------------------------


 

Section 11.28

Agreement Regarding Intercreditor Agreement

100

 

SCHEDULES

 

Schedule A

Notice Addresses

Schedule 1.1(a)

Commitments and Pro Rata Shares

Schedule 6.5

Litigation

Schedule 6.7

ERISA Compliance

Schedule 6.15

Environmental Matters

Schedule 6.17

Burdensome Restrictions

Schedule 6.19

Subsidiaries and Minority Interests

Schedule 6.25

Existing Derivative Contracts

Schedule 6.29(a)-1

Security Agreement UCC Filing Jurisdictions

Schedule 6.29(a)-2

UCC Financing Statements to Remain on File

Schedule 6.29(a)-3

Recorded Instruments to be Terminated

Schedule 6.29(b)

Mortgage Filing Jurisdictions

Schedule 8.1

Permitted Liens

Schedule 8.6

Transactions with Affiliates

 

EXHIBITS

 

 

 

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Notice of Conversion/Continuation

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Lender Assignment Agreement

Exhibit E

Form of Note

Exhibit F

Form of Intercreditor Agreement

Exhibits G-1 — G-4

U.S. Tax Compliance Certificates

 

v

--------------------------------------------------------------------------------


 

SECOND LIEN TERM LOAN AGREEMENT

 

This SECOND LIEN TERM LOAN AGREEMENT is entered into as of October 3, 2012,
among VENOCO, INC., a Delaware corporation, as borrower (the “Company”), the
GUARANTORS (defined below) from time to time party hereto, each of the financial
institutions which is or which may from time to time become a party hereto
(individually, a “Lender” and collectively, the “Lenders”), CITIBANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and CITIGROUP GLOBAL
MARKETS, INC., as arranger (in such capacity, the “Arranger”).

 

R E C I T A L S

 

WHEREAS, the Company has requested that the Lenders make term loans to the
Company in the aggregate principal amount of $315,000,000; and

 

WHEREAS, the Lenders are willing to make term loans to the Company on the terms
and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1             Certain Defined Terms.  The following terms have the
following meanings:

 

“2017 Senior Notes” means the 11.5% Senior Notes due 2017 originally issued in
aggregate principal amount of $150,000,000 under the 2017 Senior Notes
Indenture.

 

“2019 Senior Notes” means the 8.875% Senior Notes due 2019 originally issued in
aggregate principal amount of $500,000,000 under the 2019 Senior Notes
Indenture.

 

“2017 Senior Notes Indenture” means that certain indenture dated as of
October 7, 2009 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

“2019 Senior Notes Indenture” means that certain indenture dated as of
February 15, 2011 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

--------------------------------------------------------------------------------


 

“Account Control Agreement” means a deposit account control agreement or an
account control agreement to be executed and delivered among any Loan Party, the
Administrative Agent or the First Lien Administrative Agent and a bank at which
such Loan Party maintains a bank account, in each case, in the form approved by
the First Lien Administrative Agent or the Administrative Agent, as applicable,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Accounting Change” has the meaning assigned to such term in Section 11.22
hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

 

“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination, the remainder of:

 

(a)           the sum of:

 

(i)            discounted future net revenues from proved oil and gas reserves
of the Company and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any provincial, territorial, state, federal or foreign income
taxes, as estimated by the Company in a reserve report prepared as of the first
day of the fiscal year following the fiscal year for which audited financial
statements are available and giving effect to applicable commodity Derivative
Contracts, as increased by, as of the date of determination, the estimated
discounted future net revenues from

 

(A)          estimated proved oil and gas reserves acquired since such year end,
which reserves were not reflected in such year end reserve report, and

 

(B)           estimated oil and gas reserves attributable to upward revisions of
estimates of proved oil and gas reserves since such year end (including
previously estimated development costs incurred during the period and the
accretion of discount since the prior year end) due to exploration, development
or exploitation activities,

 

in each case calculated in accordance with SEC guidelines (utilizing the prices
utilized in such year-end reserve reports), and decreased by, as of the date of
determination, the estimated discounted future net revenues from

 

2

--------------------------------------------------------------------------------


 

(C)           estimated proved oil and gas reserves produced or disposed of
since such year end, and

 

(D)          estimated oil and gas reserves attributable to downward revisions
of estimates of proved oil and gas reserves since such year end due to changes
in geological conditions or other factors which would, in accordance with
standard industry practice, cause such revisions,

 

in each case calculated on a pre-tax basis and substantially in accordance with
SEC guidelines, in each case as estimated by the Company’s petroleum engineers
or any independent petroleum engineers engaged by the Company for that purpose;
provided, however, that, in the case of each of the determinations made pursuant
to clauses (A) through (D), such increases and decreases shall be as estimated
by the Company’s engineers, except that if as a result of such acquisitions,
dispositions, discoveries, extensions or revisions, there is a Material Change,
then such increases and decreases in the discounted future net revenues shall be
confirmed in writing by an independent petroleum engineer;

 

(ii)           the capitalized costs that are attributable to oil and gas
properties of the Company and its Restricted Subsidiaries to which no proved oil
and gas reserves are attributable, based on the Company’s books and records as
of a date no earlier than the date of the Company’s latest available annual or
quarterly financial statements;

 

(iii)          (A) all current assets of the Company and its Restricted
Subsidiaries except current assets from commodity price risk management
activities arising in the ordinary course of business, less (B) all current
liabilities of the Company and its Restricted Subsidiaries, except current
liabilities included in Indebtedness and any current liabilities from commodity
price risk management activities arising in the ordinary course of business, in
each case as set forth in the consolidated financial statements of the Company
prepared in accordance with GAAP, on a date no earlier than the date of the
Company’s latest annual or quarterly financial statements; and

 

(iv)          the greater of:

 

(A)          the net book value of other tangible assets of the Company and its
Restricted Subsidiaries, as of a date no earlier than the date of the Company’s
latest annual or quarterly financial statements, and

 

(B)           the appraised value, as estimated by independent appraisers, of
other tangible assets of the Company and its Restricted Subsidiaries, as of a
date no earlier than the date of the Company’s latest audited financial
statements (provided that the Company shall not be required to obtain such
appraisal solely for the purpose of determining this value); minus

 

(b)           the sum of:

 

(i)            the percentage interest represented by any shares of stock of any
class of Capital Stock of a Restricted Subsidiary of the Company that are not
owned by the Company or a Restricted Subsidiary of the Company;

 

3

--------------------------------------------------------------------------------


 

(ii)           any net gas balancing liabilities of the Company and its
Restricted Subsidiaries reflected in the Company’s latest audited financial
statements;

 

(iii)          to the extent included in (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (utilizing the prices
utilized in the Company’s year end reserve report), attributable to reserves
which are required to be delivered to third parties to fully satisfy the
obligations of the Company and its Restricted Subsidiaries with respect to
Volumetric Production Payments (determined, if applicable, using the schedules
specified with respect thereto); and

 

(iv)          the discounted future net revenues, calculated in accordance with
SEC guidelines, attributable to reserves subject to Dollar-Denominated
Production Payments, which, based on the estimates of production and price
assumptions included in determining the discounted future net revenues specified
in (a)(i) above, would be necessary to fully satisfy the payment obligations of
the Company and its Subsidiaries with respect Dollar-Denominated Production
Payments (determined, if applicable, using the schedules specified with respect
thereto).

 

If the Company changes its method of accounting from the full cost method to the
successful efforts or a similar method of accounting, “Adjusted Consolidated Net
Tangible Assets” will continue to be calculated as if the Company were still
using the full cost method of accounting.

 

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

 

“Administrative Agent-Related Persons” means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” has the meaning specified in Section 3.7.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agent Fee Letter” means the letter agreement dated as of October 1, 2012 among
the Company, Citigroup Capital Markets Inc. and Citibank, N.A., as amended,
restated, supplemented or otherwise modified from time to time.

 

“Agent-Related Persons” means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

 

4

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent and Citigroup Capital
Markets Inc., in its capacity as Arranger.

 

“Agent’s Payment Office” means the address set forth on Schedule A hereto in
relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

 

“Agreement” means this Second Lien Term Loan Agreement.

 

“Alternate Base Rate” means, for any day and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the greatest of (a) the
rate of interest most recently announced by the Administrative Agent as its
“prime rate” for Dollar advances made in the United States, (b) the Federal
Funds Rate most recently determined by the Administrative Agent plus 1/2%
(0.50%) per annum and (c) the LIBO Rate for a one-month Interest Period on such
day (or if such day is not a Business Day, on the immediately preceding Business
Day) plus 1.0%.  The Alternate Base Rate is not necessarily intended to be the
lowest rate of interest determined by Administrative Agent or any Lender in
connection with extensions of credit.  Changes in the rate of interest on that
portion of any Loans maintained as Base Rate Loans shall be effective from and
including the effective date of such change in the Base Rate.  The
Administrative Agent will give notice to the Company of changes in the Base Rate
due to a change in the rate of interest described in clause (a) of this
definition promptly upon any such change.

 

“Applicable Margin” means, a rate per annum, computed as of each day during the
term hereof equal to (a) with respect to any Base Rate Loan, 600 basis points
and (b) with respect to any LIBO Rate Loan, 700 basis points.

 

“Applicable Percentage” means eighty percent (80%).

 

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

 

“Arranger” has the meaning specified in the introductory clause hereto.

 

“ASC 410” means Accounting Standards Codification 410 (f/k/a FAS 143)
promulgated by the Financial Accounting Standards Board.

 

“ASC 505-50” means Accounting Standards Codification 505-50 (f/k/a FAS 123R)
promulgated by the Financial Accounting Standards Board.

 

“ASC 718” means Accounting Standards Codification 718 (f/k/a FAS 123R)
promulgated by the Financial Accounting Standards Board.

 

“ASC 815” means Accounting Standards Codification 815 (f/k/a FAS 133)
promulgated by the Financial Accounting Standards Board.

 

5

--------------------------------------------------------------------------------


 

“Asset Sale” means:

 

(a)           the sale, lease, conveyance or other disposition of any properties
or assets (including by way of a Production Payment or sale and leaseback
transaction) by the Company or any of its Restricted Subsidiaries; provided that
the disposition of all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries taken as a whole will be governed by
Section 8.3 and not by Section 8.2; and

 

(b)           the issuance of Equity Interests in any of the Company’s
Restricted Subsidiaries or the sale of Equity Interests in any of its Restricted
Subsidiaries.

 

Notwithstanding the preceding, the following items will not be deemed to be
Asset Sales:

 

(1)                                  any single transaction or series of related
transactions that involves properties or assets having a fair market value of
less than $15,000,000 (a “Specified Disposition”);

 

(2)                                  a transfer of assets between or among any
of the Company and its Restricted Subsidiaries;

 

(3)                                  an issuance or sale of Equity Interests by
a Restricted Subsidiary to the Company or to another Restricted Subsidiary;

 

(4)                                  a disposition of Hydrocarbons or mineral
products inventory in the ordinary course of business;

 

(5)                                  a disposition of obsolete or worn out
equipment or equipment that is no longer useful in the conduct of the business
of the Company and its Restricted Subsidiaries and that is disposed of in each
case in the ordinary course of business;

 

(6)                                  dispositions of past due accounts and notes
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;

 

(7)                                  the licensing or sublicensing of
intellectual property or other general intangibles and licenses, leases or
subleases of other property in the ordinary course of business and which do not
materially interfere with the business of the Company and its Restricted
Subsidiaries;

 

(8)                                  the sale or transfer (whether or not in the
ordinary course of business) of crude oil and natural gas properties or direct
or indirect interests in real property not to exceed an aggregate amount of
$25,000,000 in any fiscal year; provided, that at the time of such sale or
transfer such properties do not have associated with them any proved reserves;

 

6

--------------------------------------------------------------------------------


 

(9)                                  the farm-out, lease or sublease of
developed or undeveloped crude oil or natural gas properties owned or held by
the Company or such Restricted Subsidiary in the ordinary course of business;

 

(10)         the sale or other disposition of cash or Cash Equivalents;

 

(11)                            any trade or exchange by the Company or any
Restricted Subsidiary of oil and gas properties or other properties or assets
for oil and gas properties or other properties or assets owned or held by
another Person, provided that the Fair Market Value of the properties or assets
traded or exchanged by the Company or such Restricted Subsidiary (together with
any cash) is reasonably equivalent to the Fair Market Value of the properties or
assets (together with any cash) to be received by the Company or such Restricted
Subsidiary, provided further, that the aggregate Fair Market Value of properties
or assets traded or exchanged by the Company or such Restricted Subsidiary
(together with any cash) pursuant to this clause (11) does not exceed in any
fiscal year (x) $30,000,000 less (y) the sum of the amount of Net Cash Proceeds
from any (A) Asset Sale, (B) Recovery Event and (C) any Specified Disposition
that are not applied to prepay the Loans pursuant to Section 2.6(a)(i) in such
fiscal year, and provided further, that any Net Cash Proceeds received must be
applied in accordance with Section 2.6(a) to the extent required thereby;

 

(12)                            the creation or perfection of a Lien (but not
the sale or other disposition of the properties or assets subject to such Lien);

 

(13)                            Dispositions permitted under Section 7.5 and
Section 8.3; and

 

(14)                            a surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of reasonable internal
legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the Company’s consolidated financial
statements as of and for the years ended December 31, 2011, 2010 and 2009,
together with the unqualified independent auditors’ report and opinion of Ernst
and Young LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

“Base Rate Loan” means a Loan that bears interest based at the Alternate Base
Rate plus the Applicable Margin.

 

7

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Interest
Rate Type made to the Company on the same day by the Lenders under Article II,
and, other than in the case of Base Rate Loans, having the same Interest Period.

 

“Borrowing Base” has the meaning has the meaning ascribed to such term in the
First Lien Credit Agreement; provided that the Borrowing Base complies with a
conforming traditional borrowing base for oil and gas secured reserve-based loan
transactions, including customary mechanisms for periodic redeterminations
thereof, determined by a lender group made up of one or more commercial
financial institutions which engage in oil and gas reserve-based lending in the
ordinary course of their respective businesses.

 

“Borrowing Base Deficiency” has the meaning has the meaning ascribed to such
term in the First Lien Credit Agreement.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.2.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, NY are authorized or required by law to close and,
if the applicable Business Day relates to any LIBO Rate Loan, means such a day
on which dealings are carried on in the applicable offshore dollar interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, including Dodd-Frank/Basel (as
defined below), whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP as in effect on December 31, 2011, capitalized on the books
of such Person.

 

“Cash Dividends” means with respect to the Company, at any time, the
distribution of earnings in Dollars to shareholders of the Company, determined
in conformity with GAAP.

 

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of

 

8

--------------------------------------------------------------------------------


 

acquisition; (b) certificates of deposit, time deposits, Eurodollar time
deposits, or bankers’ acceptances having in each case a tenor of not more than
twelve (12) months from the date of acquisition issued by and demand deposits
with (i) any U.S. commercial bank or any branch or agency of a non-U.S.
commercial bank licensed to conduct business in the U.S. having combined capital
and surplus of not less than Five Hundred Million Dollars ($500,000,000) whose
long-term securities are rated at least A (or then equivalent grade) by S&P or
A2 (or then equivalent grade) by Moody’s at the time of acquisition or (ii) any
First Lien Lender or Affiliate of a First Lien Lender; (c) commercial paper of
an issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (d) repurchase agreements with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above; and
(e) money market mutual or similar funds having assets in excess of
$100,000,000.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, such later date upon which such Lender becomes a party to
this Agreement), of any of the following:  (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and
14(d)(2) of the Exchange Act (a “Group”), other than a Permitted Holder, of
“beneficial ownership” (as such term is defined in Rule 13d-3 under the Exchange
Act) of securities of Denver Parent which, together with any securities owned
beneficially by any “affiliates” or “associates” of such Group (as such terms
are defined in Rule 12b-2 under the Exchange Act), shall represent more than
thirty percent (30%) of the combined voting power of Denver Parent’s securities
which are entitled to vote generally in the election of directors and which are
outstanding on the date immediately prior to the date of such purchase or
acquisition; provided, however, that no such “Change of Control” shall be deemed
to have occurred under this clause (a) if, and for so long as, Permitted Holders
have “beneficial ownership” (as such term is defined in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
Denver Parent’s securities which are entitled to vote generally in the election
of directors and which are outstanding on the date of determination or as a
result of the Merger; (b) a sale of all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole to any Person or Group, except
as permitted by Section 8.3; (c) the liquidation or dissolution of the Company;
(d) the first day on which a majority of the Board of Directors of Denver Parent
are not Continuing Directors (as herein defined); or (e) Denver Parent fails to
beneficially own, directly or indirectly, 100% of the Capital Stock of the
Company.  As herein defined, “Continuing Directors” means any member of the
Board of Directors of Denver Parent who (x) is a member

 

9

--------------------------------------------------------------------------------


 

of such Board of Directors as of the Effective Date or (y) was nominated for
election or elected to such Board of Directors with the affirmative vote of
two-thirds of the Continuing Directors who were members of such Board of
Directors at the time of such nomination or election.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means all Property which is subject to a Lien in favor of
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

 

“Collateral Coverage Ratio” means as of any Collateral Coverage Ratio Test Date,
the ratio of (a) PDP PV-10 Value reflected in the most recently delivered
Reserve Report to (b) Consolidated Secured Debt as of such day.

 

“Collateral Coverage Ratio Test Date” means (a) the effective date of each
Reserve Report delivered pursuant to Sections 7.2(c)(i) and 7.2(c)(ii), or if
the Company fails to provide a Reserve Report as required by Sections
7.2(c)(i) or 7.2(c)(ii), each April 1 and October 1 of each year, as applicable,
(b) the effective date of each redetermination of the Borrowing Base pursuant to
the terms of the First Lien Credit Agreement that results in an increase of the
Borrowing Base and (c) the last Business Day of each of the first and third
fiscal quarters of each fiscal year.

 

“Commitment” means as to each Lender, such Lender’s obligation to make or
continue Loans in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount set forth opposite the name of such Lender on
Schedule 1.1(a) hereto under the heading “Maximum Loan Amount”, or if such
Lender is a party to a Lender Assignment Agreement, the amount set forth on the
most recent Lender Assignment Agreement of such Lender, as that amount may be
reduced or terminated pursuant to this Agreement.

 

“Company” has the meaning specified in the introductory clause hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of ASC 718 and ASC 505-50 and other
non-cash items reducing Consolidated Net Income plus (c) Consolidated Interest
Expense plus (d) income tax expense minus (e) any non-cash items increasing
Consolidated Net Income, all determined in accordance with GAAP.  For purposes
of Sections 8.12 and 8.13, Consolidated EBITDA shall be calculated to give pro
forma effect to Acquisitions and Dispositions as if such Acquisition(s) or
Disposition(s) had been

 

10

--------------------------------------------------------------------------------


 

consummated on the first day of the period of four consecutive fiscal quarters
ending on the relevant date of calculation.

 

“Consolidated Interest Coverage Ratio” means as at the last day of any period of
four consecutive fiscal quarters of the Company, commencing with the fiscal
quarter ended December 31, 2012 as the last quarter in the initial period of
four consecutive fiscal quarters contemplated hereby, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries on a consolidated basis for any fiscal period, total
interest expenses (including that portion attributable to Capitalized Lease
Obligations, capitalized interest and realized gain or loss attributable to
interest rate derivatives) of the Company and its Restricted Subsidiaries in
such fiscal period which are classified as interest expense on the consolidated
financial statements of the Company and its Restricted Subsidiaries, all as
determined in conformity with GAAP.  Consolidated Interest Expense shall be
calculated to give pro forma effect to financing transactions as if such
financing had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.

 

“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of the Company, commencing with the fiscal quarter
ended December 31, 2012 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt as of such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Restricted Subsidiaries for such period
determined in accordance with GAAP, but excluding (a) the effects of the
application of ASC 815 and ASC 410 and any expensing of capitalized costs
required by Rule 4-10 of Regulation S-X promulgated by the SEC as applied to
reporting entities employing the full cost method and (b) income resulting from
transfers of assets (other than cash) between the Company or any of its
Restricted Subsidiaries, on the one hand, and an Unrestricted Subsidiary, on the
other hand; provided, however that for purposes of Section 8.9(a) only,
“Consolidated Net Income” shall be determined excluding (i) the cumulative
effect of a change in accounting principles and (ii) any gain (loss) realized
upon the sale or other disposition of any property, plant or equipment of such
Person or its consolidated Restricted Subsidiaries (including pursuant to any
sale and leaseback transaction) which is not sold or otherwise disposed of in
the ordinary course of business and any gain (loss) realized upon the sale or
other disposition of any Capital Stock of any Person.

 

“Consolidated Secured Debt” means, at any date, the sum of (a) the “Effective
Amount” (as defined in the First Lien Credit Agreement) and (b) the aggregate
principal amount of all Loans outstanding at such date.

 

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

11

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.3, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.7(b)(iii).

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make its Loan on the Effective Date unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied.

 

“Denver Parent” means Denver Parent Corporation, a Delaware corporation, and its
successors and assigns.

 

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

 

“Disposition” means any sale, assignment, lease, conveyance, transfer or other
disposition of (whether in one or a series of transactions) any Property.

 

“Disqualified Stock” means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six (6) months after the Maturity Date.

 

“Dodd-Frank/Basel” means all requests, regulations, rules, guidelines or
directives issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United

 

12

--------------------------------------------------------------------------------


 

States or foreign financial regulatory authorities, in each case pursuant to
Basel III, regardless of the date adopted, issued, promulgated or implemented. 
For purposes of this Agreement, each of the foregoing are deemed to have been
enacted, adopted, issued and gone into effect after the date of this Agreement.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date.

 

“Effective Date” means the date on which the Effective Time occurs.

 

“Effective Time” means the time as of which all conditions precedent set forth
in Section 5.1 are satisfied or waived by all Lenders.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, the
Company, any Affiliate of the Company or any Defaulting Lender or any of such
Defaulting Lender’s Affiliates).

 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a
wholly-owned Restricted Subsidiary of the Company.

 

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

13

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to
Section 4041(b) of ERISA), the treatment of a Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“LIBO Rate”.

 

“Event of Default” means any of the events or circumstances specified in
Section 9.1.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Exchange Notes” has the meaning specified in Section 8.5(b).

 

“Exchange Notes Indenture” has the meaning specified in Section 8.5(b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 10.10, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 10.10 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (i) with respect to any amount less
than $10,000,000, the senior

 

14

--------------------------------------------------------------------------------


 

management of the Company or (ii) with respect to any amount equal to or greater
than $10,000,000, the Board of Directors of the Company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

 

“First Lien Administrative Agent” means the “Administrative Agent” (as defined
in the First Lien Credit Agreement).

 

“First Lien Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement dated as of the date hereof, among the Company, the Guarantors
party thereto, the several lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent.

 

“First Lien Credit Extensions” means “Credit Extensions” (as defined in the
First Lien Credit Agreement).

 

“First Lien Debt Instruments” means the First Lien Credit Extensions and the
First Lien Credit Agreement.

 

“First Lien Lenders” means “Lenders” (as defined in the First Lien Credit
Agreement).

 

“First Lien Loan Documents” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

“First Lien Secured Parties” means the “Secured Parties” (as defined in the
First Lien Credit Agreement).

 

“First Lien Security Documents” means the “Security Documents” (as defined in
the First Lien Credit Agreement).

 

15

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means (i) each of TexCal LP, TexCal GP, TexCal STX and Whittier, and
(ii) any Restricted Subsidiary of the Company which is required to execute the
Guaranty under Section 7.12 upon the execution and delivery by such entity of
the Guaranty.

 

“Guaranty” means the Guaranty Agreement dated as of the date hereof executed by
each Guarantor in favor of the Administrative Agent and the Lenders, as the same
may be amended, supplemented or otherwise modified from time to time pursuant to
the terms hereof (including, in the case of any Subsidiary required to execute
the Guaranty pursuant to Section 7.12, by execution and delivery of a joinder
thereto in the form of Annex 1 thereto).

 

“Guaranty Obligation” means, as to any Person without duplication, any direct or
indirect liability of that Person with or without recourse, with respect to any
Indebtedness (including any instrument evidenced thereby), dividend, bonds,
letter of credit or other similar obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person
(a) to purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.

 

“Hazardous Materials Indemnity” means that certain Unsecured Hazardous Materials
Undertaking and Indemnity, dated as of even date herewith, by the Company in
favor of Administrative Agent, for the benefit of the Lenders.

 

“Highest Lawful Rate” means, as of a particular date, the maximum non-usurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

 

16

--------------------------------------------------------------------------------


 

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business and payable in accordance with
customary practices and which in any event are no more than 120 days past due,
or, if more than 120 days past due, are being contested in good faith); (c) all
unreimbursed material reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property) including, without limitation, production payments, net
profit interests and other Hydrocarbon Interests subject to repayment out of
future Oil and Gas production; (f) all obligations with respect to Capital
Leases; (g) all net obligations payable (including any deferred obligation to
pay any premiums) with respect to Derivative Contracts except for payables for
ordinary course of business settlement payments; (h) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above; and (i) all indebtedness referred to in
clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 11.5.

 

“Indemnified Person” has the meaning specified in Section 11.5.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Independent Auditor” has the meaning specified in Section 7.1(a).

 

“Independent Engineer” has the meaning specified in Section 7.2(c).

 

“Initial Reserve Report” has the meaning specified in Section 6.11.

 

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors

 

17

--------------------------------------------------------------------------------


 

generally or any substantial portion of its creditors; undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

 

“Intercreditor Agreement” means the intercreditor agreement substantially in the
form of Exhibit F hereto.

 

“Interest Payment Date” (a) as to any Base Rate Loan, means January 1, 2013 and
the first Business Day of each calendar quarter thereafter prior to the
Termination Date and each date on which such a Base Rate Loan is converted into
another Interest Rate Type of Loan, and (b) as to any LIBO Rate Loan, the last
day of the Interest Period applicable to such Loan; provided, however, that if
any Interest Period for an LIBO Rate Loan exceeds three months, the date that
falls three months after the beginning of such Interest Period is also an
Interest Payment Date.

 

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which such
Loan is converted into or continued as LIBO Rate Loan, and ending on the date
one, two, three or six months thereafter (or such greater number of months as
may be requested by the Company and determined to be available by the
Administrative Agent and the Lenders) as selected by the Company in its Notice
of Borrowing or Notice of Conversion/Continuation; provided, however, that: 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to any LIBO Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period for any Loan shall
extend beyond the Maturity Date.

 

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Law” means any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, restriction, requirement, writ, injunction,
decree or other official act of or by any Governmental Authority.

 

“Lender Assignment Agreement” means an Assignment and Acceptance in
substantially the form of Exhibit D with appropriate insertions.

 

“Lenders” has the meaning specified in the introductory clause hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office,”

 

18

--------------------------------------------------------------------------------


 

as the case may be, on Schedule A hereof, or such other office or offices as
such Lender may from time to time notify the Company and the Administrative
Agent.

 

“LIBO Rate” means, for any Interest Period, with respect to LIBO Rate Loans
comprising part of the same Borrowing, the rate of interest per annum (rounded
upward to the next 1/16th of 1%) determined by the Administrative Agent as
follows:

 

LIBO Rate =

LIBOR

 

1.00 - Eurodollar Reserve Percentage

 

 

 

 

where,

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Lender)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); and

 

 

 

“LIBOR” means relative to any Interest Period for LIBO Rate Loans:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on Reuters Screen
LIBOR01 Page (or any successor thereto or substitute therefor) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted by the Administrative Agent and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the first day of such Interest Period.

 

19

--------------------------------------------------------------------------------


 

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.  Notwithstanding the foregoing, the LIBO Rate shall not be less than
1.50%.

 

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, collateral assignment, charge, deposit arrangement to secure an
obligation, encumbrance, lien (statutory or other) or preferential arrangement
of any kind or nature whatsoever in respect of any Property (including those
created by, arising under or evidenced by any conditional sale or other title
retention agreement and the interest of a lessor under a Capital Lease), or any
financing lease having substantially the same economic effect as or other
agreement to provide any of the foregoing, but not including (a) the interest of
a lessor under a lease on Oil and Gas Properties or (b) the interest of a lessor
under an Operating Lease.

 

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, the Agent Fee Letter and all other documents delivered to the
Administrative Agent or any Lender in connection herewith.

 

“Loan Parties” means the Company and each Guarantor.

 

“Loans” has the meaning specified in Section 2.1(a).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect, as applicable, upon the operations, business, properties or
financial condition of the Company and its Subsidiaries, taken as a whole; (b) a
material impairment of the ability of the Company or any Restricted Subsidiary
to perform under any material Loan Document and to avoid any Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Restricted Subsidiary of any material
Loan Document.

 

“Material Change” means an increase or decrease (excluding changes that result
solely from changes in prices and changes resulting from the incurrence of
previously estimated future development costs) of more than 25% during a fiscal
quarter in the discounted future net revenues from proved crude oil and natural
gas reserves of the Company and its Restricted Subsidiaries, calculated in
accordance with clause (a)(i) of the definition of Adjusted Consolidated Net
Tangible Assets; provided, however, that the following will be excluded from the
calculation of Material Change:

 

(a)           any acquisitions during the fiscal quarter of oil and gas reserves
that have been estimated by independent petroleum engineers and with respect to
which a report or reports of such engineers exist; and

 

20

--------------------------------------------------------------------------------


 

(b)           any disposition of properties existing at the beginning of such
fiscal quarter that have been disposed of in compliance with Section 8.2.

 

“Maturity Date” means June 30, 2017.

 

“Maximum Loan Amount” means an aggregate amount of $315,000,000.  Each Lender’s
Maximum Loan Amount is set forth on Schedule 1.1(a) hereto under the heading
“Maximum Loan Amount”, or if such Lender is a party to an Lender Assignment
Agreement, the amount set forth on the most recent Lender Assignment Agreement
of such Lender, as that amount may be reduced or terminated pursuant to this
Agreement.

 

“Merger” has the meaning specified in Section 5.1(u).

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
January 16, 2012 among Denver Parent, the Company, Merger Sub, and Timothy M.
Marquez, as amended, modified or supplemented from time to time, and, with
respect to such amendments, supplements and modifications after August 30, 2012,
such amendments, supplements and modifications were made with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).

 

“Merger Sub” means Denver Merger Sub Corporation, a Delaware corporation.

 

“Merger Transactions” means, the Merger and the Borrowings under this Agreement
and the First Lien Credit Agreement on the Effective Date.

 

“Monterey Exploratory Capital Expenditures” means drilling and completion
related capital expenditures in respect of Oil and Gas Properties located
onshore in the Monterey shale formation, including zones and horizons, which Oil
and Gas Properties are not designated as proved (in accordance with the
Definitions for Oil and Gas Reserves approved by the Board of Directors of the
Society of Petroleum Engineers, Inc. from time to time).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the Second Lien Mortgages, Deeds of Trust, Security
Agreements, Assignments of Production and Financing Statements from the Loan
Parties, as applicable, in favor of the Administrative Agent, for the benefit of
the Secured Parties, covering certain Oil and Gas Properties of the Loan Parties
and all supplements, assignments, assumptions, amendments and restatements
thereto (or any agreement in substitution therefor) which secure the
Obligations.

 

“Mortgaged Properties” means such Oil and Gas Properties upon which the Loan
Parties have granted the Administrative Agent for the benefit of the Lenders a
valid, second priority Lien pursuant to the Mortgages, subject to Permitted
Liens.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, with respect to which the
Company or any ERISA Affiliate may have a liability.

 

21

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, in connection with any Asset Sale, any Specified
Disposition or any Recovery Event, all proceeds thereof in the form of cash and
Cash Equivalents of such Asset Sale, Specified Disposition or Recovery Event,
net of reasonable and customary Attorney Costs, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any Property which is the
subject of such Asset Sale, Specified Disposition or Recovery Event and other
reasonable and customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

“Net Present Value” means the PV-10 Value in the most recent Reserve Report
previously delivered pursuant to Section 6.11 or Section 7.2(c) as adjusted at
the date of determination for Dispositions and purchases of Hydrocarbon
Interests occurring since the date of such report.  The Net Present Value shall
be calculated by the Company as of each date of determination.

 

“Net Proceeds of Production” means the amounts attributable to the Company’s and
its Restricted Subsidiaries’ interest in the proceeds received from the sale of
Oil and Gas produced from Mortgaged Properties after deduction of (a) royalties;
(b) third party pipeline and transportation charges; (c) production, ad valorem,
severance and other similar taxes chargeable against such production;
(d) marketing costs; (e) overriding royalties; (f) other interests in and
measured by production burdening the Mortgaged Properties; and (g) the current
portion of direct operating or production costs which is allocable to such
interest in such Mortgaged Properties.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Recourse Obligations” means Indebtedness, Guaranty Obligations, and other
obligations or commitments of any type as to which (a) no Loan Party (i) is
obligated to provide credit support in any form (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (ii) is or
becomes directly or indirectly liable and (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Unrestricted Subsidiary) would permit (upon notice, lapse of
time or both) any holder of such Indebtedness or Guaranty Obligations (other
than Indebtedness or Guaranty Obligations included in the Obligations of a Loan
Party) to declare a default on such Indebtedness, Guaranty Obligations,
obligations or commitments of such Loan Party or cause the payment of any such
Indebtedness to be accelerated or payable prior to its stated maturity or cause
any such Guaranty Obligations, obligations or other commitments to become
payable.

 

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notes” means the promissory notes, whether one or more, specified in
Section 2.1(b), substantially in the same form as Exhibit E.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

22

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, losses, damages, penalties, actions, judgments,
suits, obligations, amounts, indemnities, covenants and duties arising under any
Loan Document owing by any Loan Party to any Lender, the Administrative Agent or
any Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel) or otherwise.

 

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

 

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, joint operating agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, and other agreements that are customary in the oil and
gas business and are entered into by any Loan Party in the ordinary course of
business; provided, however, in all instances that such Liens are limited to the
assets that are the subject of the relevant agreement; and (b) Liens on
pipelines or pipeline facilities that arise by operation of law.

 

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Loan Parties and contracts executed in connection therewith and all
tenements, hereditaments, appurtenances, and properties belonging, affixed or
incidental to such Hydrocarbon Interests, including, without limitation, any and
all Property, now owned by the Loan Parties and situated upon or to be situated
upon, and used, built for use, or useful in connection with the operating,
working or developing of such Hydrocarbon Interests, including, without
limitation, any and all petroleum or natural gas wells, buildings, structures,
field separators, liquid extractors, plant compressors, pumps, pumping units,
field gathering systems, tank and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, taping, tubing and rods, surface leases,
rights of way, easements and servitudes, and all additions, substitutions,
replacements for, fixtures and attachments to any and all of the foregoing owned
directly or indirectly by the Loan Parties.

 

23

--------------------------------------------------------------------------------


 

“Operating Agreements” mean those agreements now or hereafter executed in
connection with the operation of the Oil and Gas Properties.

 

“Operating Lease” means an operating lease determined in accordance with GAAP.

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; for any limited
liability company, the certificate of formation or organization, the limited
liability company agreement, regulations or operating agreement, initial
resolution of members and all other documents, filings and instruments necessary
to create and constitute such company; and for any limited partnership, the
certificate of formation or organization and the agreement of limited
partnership, in each case, as amended from time to time.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
enforcement or registration of, or otherwise with respect to, any Loan Documents
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 3.7).

 

“Participant” has the meaning specified in Section 11.8(h).

 

“Participant Register” has the meaning specified in Section 11.8(h).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“PDP PV-10 Value” means the Net Present Value attributable to Proved Developed
Producing Reserves.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Holder” means (a) Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002, as
amended on

 

24

--------------------------------------------------------------------------------


 

April 22, 2010 (a trust for which Timothy M. Marquez and Bernadette B. Marquez
serve as Trustees), and any entity of which any such Person owns, directly or
indirectly, and exercises voting power with respect to, 80% or more of the
capital stock, partnership or membership interests or other ownership interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of (i) the board of directors of such entity, if such entity is a
corporation, (ii) the board of directors of its general partner, if such entity
is a limited partnership or (iii) the board or committee of such entity serving
a function comparable to that to the board of directors of a corporation, if
such entity is neither a corporation nor limited partnership, (b) any employee
stock option plan of Denver Parent or its Subsidiaries and (c) any member of
management of Denver Parent or its Subsidiaries (i) as of the Effective Date or
(ii) that receives stock or other equity-based compensation in Denver Parent or
any of its Subsidiaries after the Effective Date.

 

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) or 8.1(l) and (B) non-consensual Liens permitted by Section 8.1
to the extent arising by operation of law.

 

“Permitted Indebtedness” has the meaning specified in Section 8.5.

 

“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, limited liability partnership, joint venture, entity
or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, which the Company, any of its
Subsidiaries, or ERISA Affiliates sponsors or maintains.

 

“Pledged Collateral” means “Pledged Collateral” as such term is defined in the
Security Agreement.

 

“Pledged Stock” means, collectively “Pledged Stock”, “Pledged LLC Interests” and
“Pledged Partnership Interests” as such terms are defined in the Security
Agreement.

 

“Premium” has the meanings specified in Sections 2.5(b) and Section 2.6(e).

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas, and all activities and operations incidental thereto, including all general
and administrative activities, and the leasing, operation or ownership of any
office buildings or other real property related to such business.

 

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Maximum Loan Amount divided by the combined Maximum Loan Amounts
of all Lenders.

 

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

 

25

--------------------------------------------------------------------------------


 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) from Oil and Gas
Properties and interests owned by the Company and its Restricted Subsidiaries
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent Reserve Report delivered pursuant to
Section 7.2(c), after deducting projected production from any Oil and Gas
Properties sold or under contract for sale that had been included in such report
and after adding projected production from any Oil and Gas Properties or
Hydrocarbon Interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports prepared on the same basis as
the reports delivered pursuant to Section 7.2(c) and otherwise are satisfactory
to the Administrative Agent.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.

 

“PV-10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Company’s and its
Restricted Subsidiaries’ Oil and Gas Properties as set forth in the most recent
Reserve Report delivered pursuant to Section 6.11 or 7.2(c), utilizing a 10%
discount rate.

 

“Qualifying Derivative Contract” means any “Qualifying Derivative Contract” (as
defined in the First Lien Credit Agreement).

 

“Quarterly Status Report” means a status report prepared quarterly by the
Company in form, scope and content reasonably acceptable to the Administrative
Agent for such quarter then ended (a) detailing the volumes of Oil and Gas
produced, gross revenue, net lease income, related leasehold operating expenses,
severance taxes, other taxes, capital costs and any material production
imbalances incurred during such period, (b) describing the Company’s position
regarding its Derivative Contracts including, as of the last Business Day of
such quarter, a summary of its hedging positions under its Derivative Contracts,
including the type, term, price, effective date and notional principal amount or
volumes, “mark to market” calculations, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, and the counterparty to each Derivative
Contract, (c) containing a table that demonstrates the Company’s compliance with
the requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of Company’s Oil and Gas Properties as may be
reasonably requested by Administrative Agent.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

26

--------------------------------------------------------------------------------


 

“Recovery Event” means any settlement of or payment in respect of any Property
of the Company or any Restricted Subsidiary arising from a casualty insurance
claim or any condemnation proceeding.

 

“Register” has the meaning specified in Section 11.8(g).

 

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

 

“Replacement Lender” has the meaning specified in Section 3.7.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, at any time, subject to Section 11.1, the Lenders
holding at least 50% of the sum of the Effective Amount at such time; provided,
however, that the Effective Amount and the principal amount of the Loans of the
Defaulting Lenders shall be excluded from the determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Reserve Report” means the Initial Reserve Report, and each subsequent report
delivered pursuant to Section 7.2(c), each of which shall be a report, in form,
scope and content reasonably acceptable to the Administrative Agent, covering
proved developed and proved undeveloped reserves attributable to the Company’s
and its Restricted Subsidiaries’ Oil and Gas Properties and setting forth with
respect thereto, (a) the total quantity of proved developed and proved
undeveloped Oil and Gas reserves (separately classified as to producing, shut
in, behind pipe, and undeveloped), (b) the estimated future net revenues and
cumulative estimated future net revenues, (c) the present discounted value of
future net revenues, and (d) such other information and data with respect to the
Mortgaged Properties as the Administrative Agent may reasonably request.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, general counsel, vice president,
secretary, assistant secretary or treasurer of the Person; provided, however,
that with respect to financial matters, including the delivery of the solvency
certificate under Section 5.1(q), “Responsible Officer” shall be limited to the
chief executive officer, chief financial officer or treasurer of such Person.

 

“Restricted Payments” has the meaning specified in Section 8.9.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Subject to the right to redesignate certain Restricted
Subsidiaries as Unrestricted Subsidiaries in accordance with the definition of
“Unrestricted Subsidiary,” all of

 

27

--------------------------------------------------------------------------------


 

the Subsidiaries as of the date hereof are Restricted Subsidiaries.  Any
Subsidiary designated as an Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary; provided, however, that after giving effect to such
redesignation, (a) no Default or Event of Default shall have occurred and be
continuing and (b) the Company shall be in pro forma compliance with Sections
8.12,  8.13 and 8.14.

 

“S&P” means Standard & Poor’s Rating Services.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” has the meaning ascribed thereto in the Security Agreement.

 

“Security Agreement” means the Second Lien Security Agreement dated as of the
date hereof executed by the Loan Parties pledging to the Administrative Agent
for benefit of the Secured Parties all of the Property of the Loan Parties, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time pursuant to the terms hereof (including, in
the case of any Restricted Subsidiary required to execute the Security Agreement
pursuant to Section 7.12, by execution and delivery of a joinder thereto in the
form of Annex 2 thereto).

 

“Security Documents” means the Mortgages, the Security Agreement, each Account
Control Agreement, the Intercreditor Agreement and related financing statements
as same may be amended from time to time and any and all other instruments or
agreements now or hereafter executed in connection with or as security for the
payment of the Indebtedness.

 

“Security Termination Date” means the date on which all Commitments have
terminated or expired and all Obligations (other than indemnity obligations and
similar obligations that survive the termination of the Loan Documents) have
been paid in full in cash.

 

“Senior Notes” means each of (i) the 2017 Senior Notes and (ii) the 2019 Senior
Notes.

 

“Senior Notes Debt Documents” means, collectively, the Senior Notes Indentures,
the Senior Notes, and any Senior Notes Subsidiary Guarantees.

 

“Senior Notes Indentures” means each of (i) the 2017 Senior Notes Indenture and
(ii) the 2019 Senior Notes Indenture.

 

“Senior Notes Subsidiary Guarantees” mean, collectively, the guarantees by
certain Subsidiaries of the Senior Notes.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of all of the
Property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such

 

28

--------------------------------------------------------------------------------


 

Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company, except that for purposes of
Article IV only, “Subsidiary” excludes Ellwood and any Unrestricted Subsidiary.

 

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety or appeal bonds,
performance bonds (including plugging and abandonment bonds) and similar
instruments.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from any payment made hereunder, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by each Lender’s net income, gross margin or capital
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or maintains a lending office or conducts business (other than solely by reason
of the transactions evidenced hereby or taking any action contemplated by the
Loan Documents).

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the Security
Termination Date and (c) the date on which the Commitment has been terminated or
all or any portion of the Loans has been declared or become due and payable as
provided in Section 9.2.

 

“TexCal GP” means TexCal Energy (GP) LLC, a Delaware limited liability company.

 

“TexCal LP” means TexCal Energy (LP) LLC, a Delaware limited liability company.

 

“TexCal STX” means TexCal Energy South Texas L.P., a Texas limited partnership.

 

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

29

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.10.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (a) that becomes a
Subsidiary after the date hereof and, at the time it becomes a Subsidiary, is
designated as an Unrestricted Subsidiary, in each case pursuant to a written
notice from the Company to the Administrative Agent, (b) which has not acquired
any assets (other than cash made available pursuant to this Agreement) from the
Company or any Restricted Subsidiary, except in compliance with Section 8.6, and
(c) that has no Indebtedness, Guaranty Obligations or other obligations other
than Non-Recourse Obligations.  The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary shall constitute an investment by the Company therein
at the date of designation in an amount equal to the amount of the Company’s
investment therein.  Any Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary; provided, however, that after giving effect to such
redesignation, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Company shall be in pro forma compliance with Sections
8.12, 8.13 and 8.14.

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all related
undertakings and obligations.

 

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

 

Section 1.3             Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such Loan Document:  (a) The meanings of defined terms are equally applicable to
the singular and plural forms of the defined terms.  Unless otherwise specified
or the context clearly requires otherwise, the words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement; and, subsection, Section, Schedule and
Exhibit references are to this Agreement.  The term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.  The term “including” is not limiting and
means “including without limitation.” The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.  The
recitals, captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.  (b)
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and any Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, supplements,
restatements, amendments and restatements, renewals, substitutions,
replacements, assumptions and other modifications thereto, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document or, with respect to the First Lien Loan Documents, are made
in accordance with the terms hereof and of the Intercreditor Agreement, and (ii)
references to any law, statute or regulation, are to be construed as including
all statutory and regulatory provisions

 

30

--------------------------------------------------------------------------------


 

consolidating, amending, replacing, supplementing, implementing or interpreting
the statute or regulation.  (d) This Agreement and other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and shall each be performed in accordance with their terms.  This Agreement and
the other Loan Documents are the result of negotiations among and have been
reviewed by counsel to the Administrative Agent, the Company and the other
parties, and are the products of all parties.  Accordingly, they shall not be
construed against the Lenders or the Administrative Agent merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.  The terms
“Lender” and “Administrative Agent” include their respective successors.

 

Section 1.4             Accounting Principles.  (a)  Unless the context
otherwise clearly requires or as otherwise modified in this Agreement, including
Section 11.22, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied.  References to
“consolidated”, when it precedes any accounting term, means such term as it
would apply to the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP.

 

(b)           References herein to “fiscal year” and “fiscal quarter” refer to
such fiscal periods of the Company.

 

ARTICLE II

 

THE TERM LOANS

 

Section 2.1             Amounts and Terms of the Loans; Original Issue
Discount.  (a)  Each Lender severally agrees, on the terms and conditions set
forth herein, to make a single term loan to the Company on the Effective Date
(together with any conversions or continuations thereof, “Loans”), in an amount
not to exceed such Lender’s Commitment.  Amounts of Loans repaid may not be
reborrowed.

 

(b)           If requested by any Lender, the obligation of the Company to repay
to such Lender the aggregate amount of all Loans made by such Lender, together
with interest accruing in connection therewith, shall be evidenced by a single
Note made by the Company payable to the order of such Lender.  The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note.  Interest on each
Note shall accrue and be due and payable as provided herein.(c)

 

(c)           Notwithstanding anything to the contrary contained herein (and
without affecting any other provisions hereof), the funded portion of each Loan
to be made on the Effective Date (i.e., the amount advanced to Company on the
Effective Date) shall be equal to 98.0% of the principal amount of such Loan (it
being agreed that the full principal amount of each such Loan shall be the
“initial” principal amount of such Loan and deemed outstanding on the Effective
Date and the Company shall be obligated to repay 100% of the principal amount of
each such Loan as provided hereunder).

 

31

--------------------------------------------------------------------------------


 

Section 2.2             Procedure for Borrowing.  (a)  The Borrowing of Loans
shall be made upon the Company’s irrevocable written notice delivered to the
Administrative Agent in the form of a Notice of Borrowing duly completed which
notice must be received by the Administrative Agent prior to 1:00 p.m. (New
York, NY time) (i) three Business Days prior to the Effective Date, in the case
of LIBO Rate Loans; and (ii) on the Effective Date, in the case of Base Rate
Loans.

 

(b)           The Notice of Borrowing shall specify (i) the amount of the
Borrowing; (ii) the requested Borrowing Date, which shall be a Business Day and
the Effective Date; (iii) the Interest Rate Type of Loans comprising the
Borrowing; and (iv) for LIBO Rate Loans the duration of the Interest Period
applicable to such Loans.  If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBO Rate Loans,
such Interest Period shall be three months.

 

(c)           The number of tranches outstanding of LIBO Rate Loans, whether
under a Borrowing, conversion or continuation, shall not exceed eight (8) at any
one time.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of the Notice of Borrowing and of the amount of such Lender’s Pro Rata
Share of that Borrowing.

 

(e)           Provided the applicable conditions in Article V are met, each
Lender will make the amount of its Pro Rata Share of the Borrowing available to
the Administrative Agent for the account of the Company at the Agent’s Payment
Office on the Borrowing Date requested by the Company by (i) 11:00 a.m. (New
York, NY time), in the case of LIBO Rate Loans; and (ii) 3:00 p.m. (New York, NY
time), in the case of Base Rate Loans, in either case, in funds immediately
available to the Administrative Agent.  The proceeds of all such Loans will then
be made available to the Company by the Administrative Agent by wire transfer to
the account(s) specified by the Company in the related Notice of Borrowing.

 

Section 2.3             Conversion and Continuation Elections.  (a)  Prior to
the Termination Date, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with Section 2.3(b), (i) elect, as of any
Business Day in the case of Base Rate Loans, or as of the last day of the
applicable Interest Period in the case of LIBO Rate Loans, to convert any such
Loans into Loans of any other Interest Rate Type; or (ii) elect as of the last
day of the applicable Interest Period, to continue any Loans having Interest
Periods expiring on such day; provided, however, that if at any time an LIBO
Rate Loan in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof to less than $1,000,000, such LIBO Rate Loan shall
automatically convert into a Base Rate Loan.

 

(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 1:00 p.m. (New York, NY
time) at least (i) three Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as LIBO Rate Loans; and
(ii) on the Conversion/Continuation Date, if the Loans are to be converted into
Base Rate Loans, specifying:  (A) the proposed Conversion/Continuation Date; (B)
the aggregate amount of Loans to be converted or continued; (C) the Interest
Rate Type of Loans resulting from the proposed conversion or continuation; and

 

32

--------------------------------------------------------------------------------


 

(D) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

 

(c)           If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Company has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Company shall be deemed to have elected to convert such
LIBO Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective Lender’s Pro
Rata Share of outstanding principal amounts of the Loans with respect to which
the notice was given.

 

Section 2.4             Termination of Commitments.  All outstanding Commitments
shall terminate on the Effective Date (after giving effect to the Borrowing
occurring on such date).

 

Section 2.5             Optional Prepayments.

 

(a)           Subject to Section 3.4, the Company may, to the extent permitted
under the First Lien Credit Agreement, at any time or from time to time,

 

(i)            prepay Base Rate Loans upon same-day irrevocable notice to the
Administrative Agent, ratably as to each Lender, in whole or in part, in
aggregate minimum principal amounts of $100,000 or integral multiples thereof
(unless the Effective Amount is less than $500,000, then such prepayments shall
be equal to the Effective Amount); and

 

(ii)           prepay LIBO Rate Loans upon irrevocable notice to the
Administrative Agent not less than three (3) Business Days, ratably as to each
Lender, in whole or in part, in aggregate minimum principal amounts of $500,000
or integral multiples thereof plus all interest and expenses then outstanding on
such LIBO Rate Loans.

 

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

 

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid, any applicable Premium and any amounts required pursuant to
Section 3.4.

 

(b)           For purposes of this Section 2.5, the “Premium” shall be a cash
amount equal to the percentages of principal amount of the Loans being prepaid
set forth below:

 

33

--------------------------------------------------------------------------------


 

If prepaid after the Effective Date, but prior to the first anniversary of the
Effective Date

 

3.0

%

 

 

 

 

If prepaid on or after the first anniversary of the Effective Date, but prior to
second anniversary of the Effective Date

 

2.0

%

 

 

 

 

If prepaid on or after the second anniversary of the Effective Date, but prior
to third anniversary of the Effective Date

 

1.0

%

 

 

 

 

If prepaid on or after the third anniversary of the Effective Date

 

0.0

%

 

Section 2.6            Mandatory Prepayments.

 

(a)           (i)            Subject to the limitations set forth in Section
2.6(a)(ii) below, if the Company or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event in excess of
$15,000,000, to the extent such Net Cash Proceeds are not applied to the
repayment of a Borrowing Base Deficiency, then the Company shall, subject to the
terms of the Intercreditor Agreement, cause the Loans to be prepaid in an amount
equal to the amount by which such Net Cash Proceeds exceed $15,000,000.

 

(ii)           Notwithstanding the foregoing, the amount of Net Cash Proceeds
from any (A) Asset Sale, (B) Recovery Event or (C) Specified Disposition that
are not applied to prepay the Loans pursuant to Section 2.6(a)(i) may not exceed
$30,000,000 during any fiscal year.

 

The provisions of this Section 2.6(a) do not constitute a consent to the
consummation of any Asset Sale not permitted by Section 8.2 or otherwise
requiring the prior written consent of the Required Lenders and the
Administrative Agent.

 

(b)           Upon the occurrence of a Change of Control, the Company shall
concurrently therewith cause the outstanding principal amount of the Loans to be
repaid in full.

 

(c)           Any mandatory payments made pursuant to this Section 2.6 shall be
made together with accrued interest to each such date on the amount prepaid, any
applicable Premium and any amounts required pursuant to Section 3.4.

 

(d)           With respect to each prepayment required under Sections 2.6, the
Company shall deliver to the Administrative Agent (i) no later than the time of
such prepayment, a certificate signed by a Responsible Officer setting forth in
reasonable detail the calculation of the applicable mandatory prepayment amount
and (ii) to the extent practicable, at least 3 Business Days’ prior written
notice of such prepayment.  Each notice of prepayment shall specify the
prepayment date, the type of each Loan being prepaid (i.e., specifying Base Rate
Loans or LIBO Rate Loans) and the principal amount of each Loan (or portion
thereof) to be prepaid.

 

34

--------------------------------------------------------------------------------


 

 

(e)           For purposes of this Section 2.6, the “Premium” shall be a cash
amount equal to the percentages of principal amount of the Loans being prepaid
set forth below:

 

If prepaid after the Effective Date, but prior to the first anniversary of the
Effective Date

 

3.0

%

 

 

 

 

If prepaid on or after the first anniversary of the Effective Date, but prior to
second anniversary of the Effective Date

 

2.0

%

 

 

 

 

If prepaid on or after the second anniversary of the Effective Date, but prior
to third anniversary of the Effective Date

 

1.0

%

 

 

 

 

If prepaid on or after the third anniversary of the Effective Date

 

0.0

%

 

Section 2.7             Repayment.

 

(a)           Principal.  The Company shall repay to the Administrative Agent
for the benefit of the Lenders the outstanding principal balance of the Loans
(and the outstanding principal of the Loans shall be due and payable) on the
Termination Date.

 

(b)           Interest.  (i)  Each Loan shall bear interest on the principal
amount thereof from the Borrowing Date or date of conversion or continuation
pursuant to Section 2.3, as the case may be, at a rate per annum equal to (A) in
the case of LIBO Rate Loans the lesser of (x) the LIBO Rate plus the Applicable
Margin and (y) the Highest Lawful Rate and (B) in the case of Base Rate Loans
the lesser of (x) the Alternate Base Rate plus the Applicable Margin and (y) the
Highest Lawful Rate.

 

(ii)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Sections 2.5(b) or 2.6 for the portion of the Loans so prepaid and
upon payment (including prepayment) in full thereof and, during the existence of
any Event of Default, interest shall be paid on demand of the Administrative
Agent.

 

(iii)          Notwithstanding paragraph (i) of this Section 2.7(b), while any
Event of Default exists or after acceleration, the Company shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all outstanding Loans, at a rate per annum equal
to the lesser of (A) the Highest Lawful Rate and (B) the rate otherwise
applicable plus two percent (2%) (“Default Rate”).

 

Section 2.8             Fees.  In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Company will pay fees to the
parties and in the amounts specified in the Agent Fee Letter.

 

Section 2.9             Computation of Fees and Interest.  (a)  All computations
of interest for Base Rate Loans when the Alternate Base Rate is based on the
prime rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365 day

 

35

--------------------------------------------------------------------------------


 

year).  Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to but not including the
last day thereof.

 

(b)           Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.

 

Section 2.10           Payments by the Company; Borrowings Pro Rata.  (a)  All
payments to be made by the Company shall be made without set off, recoupment or
counterclaim.  Except as otherwise expressly provided herein, all payments by
the Company shall be made to the Administrative Agent for the account of the
Lenders at the Agent’s Payment Office, and shall be made in dollars and in
immediately available funds, no later than 1:00 p.m. (New York, NY time) on the
date specified herein.  Except to the extent otherwise expressly provided
herein, (i) each payment by the Company of fees shall be made for the account of
the Lenders ratably in accordance with their respective Pro Rata Shares, (ii)
each payment of principal of Loans shall be made for the account of the Lenders
ratably in accordance with their respective Pro Rata Share of the outstanding
principal amount of such Loans, and (iii) each payment of interest on Loans
shall be made for the account of the Lenders ratably in accordance with their
respective Pro Rata Share of the aggregate amount of interest due and payable to
the Lenders.  The Administrative Agent will promptly distribute to each Lender
its applicable share of such payment in like funds as received.  Any payment
received by the Administrative Agent later than 1:00 p.m. (New York, NY time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)           (Reserved).

 

(c)           Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

(d)           Except to the extent otherwise expressly provided herein, each
Borrowing hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.

 

Section 2.11           Payments by Company; Presumption by Administrative
Agent.  (a)  Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

36

--------------------------------------------------------------------------------


 

(b)           The existence of a Defaulting Lender or the failure of any Lender
to make any Loan on the Borrowing Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on the Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on the Borrowing Date.

 

Section 2.12           Sharing of Payments, etc.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its Pro Rata Share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

The Company agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set off, but subject to Section 11.8) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.  The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments.

 

Section 2.13           Defaulting Lenders.

 

(a)           Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.11
but excluding Section 11.8(f)) shall, in lieu of being distributed to such
Defaulting Lender, subject to any applicable Requirement of Law, be applied (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the payments of any amount then
owing to a Lender as a result of a final non-appealable judgment of a court of
competent jurisdiction obtained by such Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (iii) third, so long as no

 

37

--------------------------------------------------------------------------------


 

Default or Event of Default exists, to the payments of any amount then owing to
the Company as a result of a final non-appealable judgment of a court of
competent jurisdiction obtained by the Company against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (iv) fourth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.

 

(b)           If the Company and the Administrative Agent agree in writing in
their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, whereupon such Lender will cease to be a Defaulting Lender and will be
a Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Company
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.1             Taxes.  (a)  Any and all payments by the Company to each
Lender or the Administrative Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for any Taxes except as required by applicable Law.  In addition, the Company
shall pay all Other Taxes.

 

(b)           Subject to Section 3.1(f), the Company agrees to indemnify and
hold harmless each Lender and the Administrative Agent for the full amount of
Indemnified Taxes or Other Taxes (including any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section 3.1) paid by the Lender or
the Administrative Agent and any liability arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted.  Each Lender shall severally indemnify the Administrative Agent for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.1(b).  Payment under this
indemnification shall be made within 30 days after the date the affected Lender
or the Administrative Agent makes written demand therefor.

 

38

--------------------------------------------------------------------------------


 

(c)           If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then:  (i) the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 3.1), such Lender or the Administrative Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made; (ii) the Company shall make
such deductions and withholdings; (iii) the Company shall pay the full amount
deducted or withheld to the relevant Governmental Authority or other authority
in accordance with applicable law; and (iv) if such Tax is an Indemnified Tax,
the Company shall also pay to each affected Lender or the Administrative Agent
for the account of such Lender, at the time interest is paid, all additional
amounts which such Lender specifies as necessary to preserve the after-tax yield
such Lender would have received if such Indemnified Taxes had not been imposed.

 

(d)           Within 30 days after the date of any payment by the Company of
Indemnified Taxes under Section 3.1(c) above, the Company shall furnish the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Administrative
Agent.

 

(e)           If the Company is required to pay additional amounts to any Lender
or the Administrative Agent pursuant to Section 3.1(c), then upon written
request of the Company such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office so as to eliminate any such additional payment by the Company which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender.

 

(f)            No Lender that is required to comply with Section 10.10 shall be
entitled to any indemnification under this Section 3.1 if the obligation with
respect to which indemnification is sought would not have arisen but for a
failure of the affected Lender to comply with such Section 10.10.

 

Section 3.2             Illegality.  (a)  If any Lender determines that any
Change in Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make LIBO Rate Loans, then, on notice thereof by
the Lender to the Company through the Administrative Agent, any obligation of
that Lender to make LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.

 

(b)           If a Lender determines that it is unlawful to maintain any LIBO
Rate Loan, the Company shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Administrative Agent), prepay in full such
LIBO Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 3.4, either on the last day of the
Interest Period thereof, if the Lender may lawfully continue to maintain such
LIBO Rate Loans to such day, or immediately, if the Lender may not lawfully
continue to maintain such LIBO Rate Loan.  If the Company is required to so
prepay any LIBO

 

39

--------------------------------------------------------------------------------


 

Rate Loan, then concurrently with such prepayment, the Company shall borrow from
the affected Lender, in the amount of such repayment, a Base Rate Loan.

 

(c)           If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.

 

(d)           Before giving any notice to the Administrative Agent under this
Section 3.2, the affected Lender shall designate a different Lending Office with
respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

Section 3.3             Increased Costs and Reduction of Return.  (a)  If any
Lender determines that, due to either (i) any Change in Law (other than any
change by way of imposition of or increase in reserve requirements included in
the calculation of the LIBO Rate) or (ii) the compliance by that Lender with any
guideline or request from any central bank or other Governmental Authority
(including Dodd-Frank/Basel) (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBO Rate Loans, then the Company shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender, additional amounts as are sufficient to compensate such
Lender for such increased costs.

 

(b)           If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation (including Dodd-Frank/Basel), (ii) any change in
any Capital Adequacy Regulation (including Dodd-Frank/Basel), (iii) any change
in the interpretation or administration of any Capital Adequacy Regulation by
any central bank or other Governmental Authority charged with the interpretation
or administration thereof (including Dodd-Frank/Basel), or (iv) compliance by
such Lender (or its Lending Office) or any Affiliate controlling such Lender
with any Capital Adequacy Regulation (including Dodd-Frank/Basel), affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any Affiliate controlling such Lender and (taking into consideration
such Lender’s or such Affiliate’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitment, Loans or Obligations
under this Agreement, then, upon demand of such Lender to the Company through
the Administrative Agent, the Company shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

 

Section 3.4             Funding Losses.  The Company shall reimburse each Lender
and hold each Lender harmless from any loss or expense which the Lender may
sustain or incur as a consequence of (a) the failure of the Company to make on a
timely basis any payment of principal of any LIBO Rate Loan; (b) the failure of
the Company to borrow or continue a LIBO Rate Loan or to convert a Base Rate
Loan to a LIBO Rate Loan after the Company has given (or is deemed to have
given) a Notice of Borrowing or a Notice of Conversion/Continuation (including
by reason of the failure to satisfy any condition precedent thereto); (c) the
failure of the Company to make any prepayment in accordance with any notice
delivered under

 

40

--------------------------------------------------------------------------------


 

Section 2.5; (d) the prepayment (including pursuant to Section 2.6) or other
payment (including after acceleration thereof) of a LIBO Rate Loan on a day that
is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBO Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
margin).  For purposes of calculating amounts payable by the Company to the
Lenders under this Section 3.4 and under Section 3.3(a), each LIBO Rate Loan
made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the LIBO Rate for such LIBO Rate Loan by a matching deposit or
other borrowing in the interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan is in fact so
funded.

 

Section 3.5             Inability to Determine Rates.  If the Administrative
Agent determines that for any reason adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to Section
2.7(b) for any requested Interest Period with respect to a proposed LIBO Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain LIBO Rate
Loans hereunder shall be suspended until the Administrative Agent upon the
instruction of the Lenders revokes such notice in writing.  Upon receipt of such
notice, the Company may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Company does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBO Rate Loans.

 

Section 3.6             Certificates of Lenders.  Any Lender claiming
reimbursement or compensation under this Article III shall deliver to the
Company (with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Company in the absence of
manifest error; provided, however, that such Lender shall only be entitled to
collect amounts incurred within 180 days of such notice.

 

Section 3.7             Substitution of Lenders.  Upon (i) the receipt by the
Company from any Lender of a claim for compensation under this Article III, or
(ii) a Lender becoming a Defaulting Lender, and, as a result, the Company elects
by written notice to the Administrative Agent to replace such Lender pursuant to
this Section 3.7 (such Lender, an “Affected Lender”), the Company may:  (a)
obtain a replacement bank or financial institution satisfactory to the
Administrative Agent to acquire and assume all or a ratable part of all of such
Affected Lender’s Loans and Commitment (a “Replacement Lender”); or (b) request
one more of the other Lenders to acquire and assume all or part of such Affected
Lender’s Loans and Commitment but none of the Lenders shall have any obligation
to do so.  Any such designation of a Replacement Lender under clause (a) shall
be subject to the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld.  The appointment of a Replacement
Lender shall be

 

41

--------------------------------------------------------------------------------


 

effectuated by a Lender Assignment Agreement entered into by such Affected
Lender and such one or more Replacement Lenders (together with any consents for
such assignment required hereunder).

 

Section 3.8             Survival.  The agreements and obligations of the Company
in this Article III shall survive the payment of all other Obligations.

 

ARTICLE IV

 

SECURITY

 

Section 4.1             The Security.  The Obligations (other than the Company’s
obligations under the Hazardous Materials Indemnity) will be secured by the
Security Documents.

 

Section 4.2             Agreement to Deliver Security Documents.  The Company
shall, and shall cause its Restricted Subsidiaries (other than Ellwood) where
applicable, to deliver whenever reasonably requested by the Administrative
Agent, (a) favorable title opinions from legal counsel reasonably acceptable to
the Administrative Agent, or such other evidence of title reasonably
satisfactory to the Administrative Agent with respect to the Mortgaged
Properties, based upon abstract or record examinations acceptable to the
Administrative Agent with respect to at least 80% of the Net Present Value of
the Proved Reserves and 90% of the Net Present Value of the Proved Developed
Producing Reserves, and providing that such Properties are free and clear of all
Liens except Permitted Liens, and covering such other matters as the
Administrative Agent may reasonably request and (b) evidence that at least
eighty-five (85%) of the Net Present Value of the Proved Reserves and at least
ninety-five percent (95%) of the Net Present Value of the Proved Developed
Producing Reserves, in each case as set forth in the most recent Reserve Report,
are subject to Security Documents securing the Obligations that constitute and
create legal, valid and duly perfected deed of trust or mortgage Liens in such
Mortgaged Properties and interests, and assignments of and security interests in
the Oil and Gas attributable to such Mortgaged Properties comprised of Oil and
Gas Properties and interests and the proceeds thereof, in each case subject only
to Permitted Liens.

 

Section 4.3             (Reserved).

 

Section 4.4             Setoff.  Each Lender and its Affiliates shall, upon the
occurrence and during the continuance of any Event of Default described in
clauses (g) and (h) of Section 9.1 or, with the consent of the Required Lenders,
upon the occurrence and during the continuance of any other Event of Default,
have the right to appropriate and apply to the payment of the Obligations owing
to it (whether or not then due), any and all balances, credits, deposits,
accounts or moneys of the Company then or thereafter maintained with such
Secured Party; provided that, any such appropriation and application shall be
subject to the provisions of Section 2.12.  Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such appropriation and
application made by such Person or its Affiliates; provided that, the failure to
give such notice shall not affect the validity of such setoff and application;
provided further that in the event that any Defaulting Lender exercises any such
right of setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further

 

42

--------------------------------------------------------------------------------


 

application in accordance with the provisions of Section 2.10 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender will provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Secured Party under this Section are in addition to other rights and
remedies (including other rights of setoff under law or otherwise) which such
Secured Party may have.

 

Section 4.5             Guaranty.  (a)  Each Guarantor has executed and
delivered to the Administrative Agent, and each Restricted Subsidiary (other
than Ellwood) of the Company now existing or created, acquired or coming into
existence after the date hereof shall, promptly upon request by the
Administrative Agent, execute and deliver to the Administrative Agent, a
Guaranty setting forth therein an absolute and unconditional guaranty of the
timely repayment of, and the due and punctual performance of the Obligations of
the Company, which Guaranty shall be reasonably satisfactory to the
Administrative Agent in form and substance.  The Company will cause each of its
Restricted Subsidiaries (other than Ellwood) to deliver to the Administrative
Agent, simultaneously with its delivery of such a Guaranty, written evidence
reasonably satisfactory to the Administrative Agent and its counsel that such
Restricted Subsidiary has taken all corporate, limited liability company or
partnership action necessary to duly approve and authorize its execution,
delivery and performance of such Guaranty and any Security Documents and other
documents which it is required to execute.

 

(b)           Guaranty Representations.  Each Loan Party represents and warrants
to the Administrative Agent and the Lenders at the Effective Time:

 

(i)            Benefit to Guarantors.  The Loan Parties are mutually dependent
on each other in the conduct of their respective businesses, with the credit
needed from time to time by each often being provided by another or by means of
financing obtained by one such Affiliate with the support of the other for their
mutual benefit and the ability of each to obtain such financing is dependent on
the successful operations of the other.  The board of directors, manager or
general partner or similar governing body, of each Guarantor has determined that
such Guarantor’s execution, delivery and performance of this Agreement may
reasonably be expected to directly or indirectly benefit such Guarantor and is
in the best interests of such Guarantor.

 

(ii)           Reasonable Consideration for Guaranties.  The direct or indirect
value of the consideration received and to be received by such Guarantor in
connection herewith is reasonably worth at least as much as the liability and
obligations of each Guarantor hereunder and its Guaranty, and the incurrence of
such liability and obligations in return for such consideration may reasonably
be expected to benefit such Guarantor, directly or indirectly.

 

(iii)          Benefit to Lenders.  The Loan Parties acknowledge that, but for
the making of the Guaranties, the Lenders would not be making the Loans
hereunder.

 

Section 4.6             Production Proceeds.  Notwithstanding that, by the terms
of the various Security Documents, the Company is and will be assigning to the
Administrative Agent

 

43

--------------------------------------------------------------------------------


 

all of the Net Proceeds of Production accruing to the Mortgaged Properties
covered thereby, so long as no Event of Default has occurred and is continuing,
the Administrative Agent, on behalf of the Secured Parties, grants each of the
Company and its Subsidiaries a revocable license to continue to receive from the
purchasers of production all such Net Proceeds of Production, subject, however,
to the Liens created under the Security Documents, which Liens are hereby
affirmed and ratified.  During the continuance of an Event of Default described
under Sections 9.1(g) or 9.1(h), this license shall be automatically revoked,
and during the continuance of any other Event of Default, this license shall be
revocable in the sole discretion of the Administrative Agent, by notice to the
Company, and the Administrative Agent may exercise all rights and remedies
granted under the Security Documents, including the right to obtain possession
of all Net Proceeds of Production then held by the Loan Parties or to receive
directly from the purchasers of production all other Net Proceeds of
Production.  In no case shall any failure, whether purposeful or inadvertent, by
the Administrative Agent to collect directly any such Net Proceeds of Production
constitute in any way a waiver, remission or release of any of its rights under
the Security Documents, nor shall any release of any Net Proceeds of Production
by the Administrative Agent to the Loan Parties constitute a waiver, remission,
or release of any other Net Proceeds of Production or of any rights of the
Administrative Agent to collect other Net Proceeds of Production thereafter.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.1             Conditions of the Effective Date and Loans.  The
effectiveness of this Agreement, and each Lender’s obligation to lend money and
otherwise extend credit to the Company are subject to the condition that on or
before the Effective Time the Administrative Agent shall have received all of
the following, in form and substance reasonably satisfactory to the
Administrative Agent and each Lender (or, in the case of clauses (f), (h), (p),
or (u) the conditions specified therein shall have been satisfied):

 

(a)           Credit Agreement and Related Documents.  This Agreement, the Notes
(if any), the Guaranty and the Security Documents, duly executed and delivered
by each Loan Party a party thereto;

 

(b)           Resolutions; Incumbency; Organization Documents.  (i) Resolutions
of the board of directors of the Company and members or the board of directors
or similar governing body of each Guarantor or its general partner, as
applicable, authorizing the transactions contemplated hereby, certified as of
the Effective Date by a Responsible Officer of such Person; (ii) Certificates of
a Responsible Officer of the Company and a Responsible Officer of each Guarantor
certifying the names and true signatures of the officers of such Person
authorized to execute, deliver and perform, as applicable, this Agreement, the
Security Documents, the Guaranty, and all other Loan Documents to be delivered
by it hereunder; and (iii) the Organization Documents of each Loan Party as in
effect on the Effective Date, certified by a Responsible Officer of such Person
as of the Effective Date;

 

(c)           Good Standing.  Good standing certificates for each Loan Party
from its state of incorporation or formation, and evidencing its qualification
to do business in each other

 

44

--------------------------------------------------------------------------------


 

jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, in each case as of a recent
date;

 

(d)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to this Agreement and
the Agent Fee Letter, in each case to the extent then due and payable on the
Effective Date and an invoice for which has been received by the Company at
least one Business Day before the Effective Date, including any such costs, fees
and expenses arising under or referenced in Sections 2.8 and 11.4;

 

(e)           Certificate.  A certificate signed by a Responsible Officer of the
Company, dated as of the Effective Date, certifying as to the matters set forth
in Section 5.2(b) (provided that the references to “Borrowing Date” shall be
deemed to be “Effective Date”), (c) and (d);

 

(f)            Due Diligence.  The Administrative Agent shall have completed a
due diligence review satisfactory to the Administrative Agent on behalf of the
Required Lenders, including as to the Company’s most recent engineering reports,
land issues, legal structure, capital budgets, tax position, hedging strategy
and hedging position of the Company and its Subsidiaries;

 

(g)           Title.  Evidence that the Company and its Restricted Subsidiaries
have record title on at least 80% of the Net Present Value of the Proved
Reserves and 90% of the Net Present Value of the Proved Developed Producing
Reserves, in each case, subject to no other Liens, other than Permitted Liens,
evidenced by title information satisfactory to the Administrative Agent;

 

(h)           Environmental.  The Administrative Agent shall have completed a
review satisfactory to the Administrative Agent of current public environmental
data sources, registers and lists regarding each Loan Party and their respective
Oil and Gas Properties and the Administrative Agent and the Lenders shall be
satisfied with all environmental matters;

 

(i)            Insurance Certificates.  Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
Company’s insurance carriers reflecting the current insurance policies required
under Section 7.6 (such insurance will be primary and not contributing)
including any necessary endorsements to reflect the Administrative Agent as loss
payee and additional insured for the ratable benefit of the Lenders;

 

(j)            Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may request;

 

(k)           Opinions of Counsel.  (i) An opinion of Bracewell & Giuliani LLP
covering such matters as the Administrative Agent may require in form and
substance reasonably satisfactory to the Administrative Agent dated as of the
Effective Date and (ii) opinions of Bracewell & Giuliani LLP and Downey Brand
LLP as to the enforceability and perfection of the Liens and security interests
created under the Mortgages filed or to be filed in Texas and California,
respectively;

 

45

--------------------------------------------------------------------------------


 

(l)            Initial Reserve Report and Financial Statements.  The Initial
Reserve Report and the Audited Financial Statements, each in form and substance
satisfactory to the Administrative Agent;

 

(m)          Lien Searches.  Evidence of the results of a recent lien search in
each of the jurisdictions in which UCC financing statements or other filings or
recordations should be made to evidence or perfect security interests in any
assets of the Loan Parties, and such search shall reveal no Liens on any of the
Property of the Loan Parties, except for Permitted Liens;

 

(n)           BOE Operational Matters.  Evidence that the Company is qualified
by the United States Department of Interior’s Bureau of Ocean Energy Management
to operate its Hydrocarbon Interests comprised of leases covering submerged
lands on the federal Outer Continental Shelf;

 

(o)           Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a second priority perfected Lien on the
Collateral described in any Security Document to which the Company or any
Guarantor is a party, prior and superior in right to any other Person (other
than with respect to Permitted Liens), shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent in proper form
for filing, registration or recordation;

 

(p)           Approvals.  All government and third party approvals (including
any consents) necessary in connection with continuing operations of the Company
and its Subsidiaries and the transactions contemplated by the Loan Documents and
by the Merger Agreement shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.  No Governmental Authority of competent jurisdiction shall have issued,
promulgated, enforced or entered any order, temporary restraining order,
preliminary or permanent injunction, or other legal restraint or prohibition
that is continuing and which prevents the consummation of the Merger or any part
of the Merger;

 

(q)           Solvency.  A certificate from a Responsible Officer of the Company
and each Subsidiary certifying that the Company and its Subsidiaries taken as a
whole (i) as of the Effective Date, are, and (ii) after giving effect to the
transactions contemplated hereby, including the Merger, will be, Solvent;

 

(r)            Pledged Collateral; Stock Powers; Acknowledgment and Consent;
Pledged Notes.  The First Lien Administrative Agent shall have received (i) the
certificates representing the shares of Capital Stock of the Company’s
Restricted Subsidiaries pledged pursuant to the Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, and (ii) each promissory note
pledged by the Loan Parties pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
reasonably satisfactory to the Administrative Agent) by the pledgor thereof;

 

46

--------------------------------------------------------------------------------


 

(s)           Certified Copies of Agreements.  The Administrative Agent shall
have received a (i) fully executed copy of the Intercreditor Agreement, the
First Lien Credit Agreement, each of the First Lien Loan Documents (other than
any Qualifying Derivative Contracts), and the Merger Agreement, each in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) a
certificate executed by a Responsible Officer of the Company attaching the First
Lien Credit Agreement and the Merger Agreement and certifying such agreements as
being true, correct and complete;

 

(t)            2012 Annual Budget.  The Administrative Agent shall have received
a copy of the annual budget of the Company and its Restricted Subsidiaries on a
consolidated basis for 2012, projecting total Oil and Gas revenue, total
revenue, total operating costs and expenses, net income, interest expense,
EBITDA and total capital expenditures, by fiscal quarter;

 

(u)           Merger.  The following transactions shall have been consummated
substantially simultaneously therewith:

 

(i)            the Borrowing Base under the First Lien Debt Instruments shall be
at least $156,000,000;

 

(ii)           Merger Sub shall have received a capital contribution in form and
upon terms and conditions and in amount reasonably satisfactory to
Administrative Agent from Denver Parent’s receipt of at least $60,000,000 of
gross proceeds from Denver Parent’s issuance of debt or equity; and

 

(iii)          Merger Sub shall be merged in and into the Company with the
Company the surviving entity (the “Merger”) in accordance with the Merger
Agreement, and no provision of the Merger Agreement shall have been waived,
amended, supplemented without the written consent of the Administrative Agent
(which consent will not be unreasonably withheld or delayed);

 

(v)           Liquidity.  After giving effect to the Merger and the other
transactions to occur on the Effective Date, including any First Lien Credit
Extensions, the Company shall have at least $55,000,000 of cash, Cash
Equivalents, Unused Availability (as defined in the First Lien Credit Agreement)
and cash on deposit with the Bank of Montreal for the purpose of securing
Existing Letters of Credit (as defined in the First Lien Credit Agreement) to
the extent permitted by Section 8.1(o), as certified by a Responsible Officer of
the Company; and

 

(w)          After giving effect to the Merger and the other Merger
Transactions, the Company shall be in compliance on a pro forma basis with
Sections 8.12, 8.13 and 8.14.

 

Section 5.2             Additional Conditions to Loans.  The obligation of each
Lender to make its Loan on the Effective Date is subject to the satisfaction of
the following conditions precedent on the Effective Date:

 

(a)           Notice.  The Administrative Agent shall have received a Notice of
Borrowing;

 

47

--------------------------------------------------------------------------------


 

(b)           Continuation of Representations and Warranties.  The
representations and warranties in Article VI and Section 4.5(b) shall be true
and correct in all material respects (except for representations and warranties
which are qualified by a materiality qualifier, which shall be true and correct
in all respects) on and as of such Borrowing Date with the same effect as if
made on and as of such Borrowing Date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct as of such earlier date);

 

(c)           No Existing Default.  No Default or Event of Default shall exist
or shall result from such Borrowing or proposed or actual use of the proceeds of
such Borrowing; and

 

(d)           No Event or Condition of Material Adverse Effect.  No event or
condition having a Material Adverse Effect shall have occurred since December
31, 2011.

 

The Notice of Borrowing submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such notice and as of the Borrowing Date that the conditions in this Section 5.2
are satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in Sections 5.1 and 5.2, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

As of the Effective Date, the Loan Parties represent and warrant, jointly and
severally, to each Lender and the Administrative Agent, as follows:

 

Section 6.1             Organization, Existence and Power.  Each Loan Party: 
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation; (b) has the power and authority and all
material governmental licenses, authorizations, consents and approvals to own
its assets, carry on its business and to execute, deliver, and perform its
obligations under the Loan Documents; (c) is duly qualified as a foreign
corporation, limited partnership or limited liability company and is licensed
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification or license, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (d) is in compliance with all
Requirements of Law, except where the failure to do so individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

48

--------------------------------------------------------------------------------


 

Section 6.2             Corporate Authorization; No Contravention.  The
execution, delivery and performance by the Loan Parties of this Agreement and
each other Loan Document to which such Person is a party have been duly
authorized by all necessary organizational action, and do not and will not: (a)
contravene the terms of any of that Person’s Organization Documents; (b)
contravene any First Lien Debt Instrument or any Senior Notes Indenture; (c)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any document evidencing any material Contractual Obligation to
which such Person is a party that would be prior to the Liens granted to the
Administrative Agent for the benefit of the Lenders or otherwise that would
constitute a Material Adverse Effect, or any order, injunction, writ or decree
of any Governmental Authority to which such Person or its material Property is
subject; or (d) violate any Requirement of Law, except where any such
contravention, conflict or violation individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.3             Governmental Authorization.  No approval, permit,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary in connection with the execution,
delivery or performance by, or enforcement against, the Company or any other
Loan Party of this Agreement or any other Loan Document to which it is a party,
except for filings necessary to obtain and maintain perfection of Liens; routine
filings related to the Company and the operation of its business; and such
filings as may be necessary in connection with the Lenders’ exercise of remedies
hereunder.

 

Section 6.4             Binding Effect.  This Agreement and each other Loan
Document to which the Company or any Restricted Subsidiary is a party constitute
the legal, valid and binding obligations of the Company and such Restricted
Subsidiaries to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

Section 6.5             Litigation.  Unless specifically disclosed in Schedule
6.5 attached hereto, there are no actions, suits, proceedings, claims or
disputes pending, or to the best knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Company or its Subsidiaries or any of their respective
Properties which (i) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby,
including, without limitation, the Merger or any part of the Merger; or (ii) if
determined adversely to the Company or its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

Section 6.6             No Default.  No Default or Event of Default exists or
would be reasonably expected to result from the incurring of any Obligations by
the Company.  No “Default” or “Event of Default” (as those terms are defined in
the Senior Notes Indentures or in the First Lien Debt Instruments, as the case
may be) exists under any Senior Notes Debt Documents or under the First Lien
Debt Instruments.  Neither the Company nor any Subsidiary

 

49

--------------------------------------------------------------------------------


 

is in default under or with respect to any other Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

 

Section 6.7             ERISA Compliance.  Except as specifically disclosed in
Schedule 6.7:

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to be qualified under Code Section
401(a) is either (i) a prototype plan entitled to rely on the opinion letter
issued by the IRS as to the qualified status of such plan under Section 401 of
the Code to the extent provided in Revenue Procedure 2005-16, or (ii) the
recipient of a determination letter from the IRS to the effect that such Plan is
qualified.  To the best knowledge of the Company, nothing has occurred which
would cause the loss of such qualification.  The Company and each ERISA
Affiliate have made all required contributions to any Plan subject to Section
412 of the Code, except as would not reasonably be expected to have a Material
Adverse Effect, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
except as would not reasonably be expected to have a Material Adverse Effect;
(ii) no Pension Plan has any Unfunded Pension Liability except as would not
reasonably be expected to have a Material Adverse Effect; (iii) no Pension Plan
has been determined to be, or is expected to be, in “at-risk” status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (iv) except as
would not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (v) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (vi) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

Section 6.8             Use of Proceeds; Margin Regulations.  The proceeds of
the Loans shall be used solely for the purposes set forth in and permitted by
Section 7.13.  Neither the Company nor any Subsidiary is generally engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

50

--------------------------------------------------------------------------------


 

Section 6.9             Title to Properties.  The Company and each Restricted
Subsidiary have good and marketable title to the Mortgaged Properties subject
only to Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, have good and marketable title to, or valid leasehold interests
in, all other Property necessary or used in the ordinary conduct of their
respective businesses.  The Mortgaged Properties of the Company and its
Restricted Subsidiaries are subject to no Liens, other than Permitted Liens.

 

Section 6.10           Oil and Gas Reserves.  Each of the Company and its
Restricted Subsidiaries has complied in all material respects (from the time of
acquisition by the Company or any Restricted Subsidiary) with all terms of each
oil, gas and mineral lease comprising its Oil and Gas Properties, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  To the best of the knowledge of the Company and its Restricted
Subsidiaries, all of the Hydrocarbon Interests comprising its Oil and Gas
Properties are enforceable in all material respects in accordance with their
terms, except as such may be modified by applicable bankruptcy law or an order
of a court in equity.

 

Section 6.11           Reserve Report.  The Company has heretofore delivered to
the Administrative Agent a true and complete copy of a report, dated effective
as of July 1, 2012, prepared by DeGolyer & MacNaughton (the “Initial Reserve
Report”) covering certain of the Company’s and its Restricted Subsidiaries’ Oil
and Gas Properties described therein.  To the best knowledge of the Company, (i)
the assumptions stated or used in the preparation of any Reserve Report are
believed to be reasonable as of the date thereof, (ii) all information furnished
by any Loan Party to the Independent Engineer for use in the preparation of any
Reserve Report was accurate in all material respects, and (iii) there has been
no material adverse change in the aggregate amount of the estimated Oil and Gas
reserves shown in any Reserve Report since the date thereof, except for changes
which have occurred as a result of production in the ordinary course of
business.

 

Section 6.12           Gas Imbalances.  Except as disclosed to the Lenders in
writing prior to the Effective Time, there are no gas imbalances, take or pay or
other prepayments with respect to any of the Oil and Gas Properties in excess of
3% of the Borrowing Base in effect on the Effective Date in the aggregate which
would require the Company or its Restricted Subsidiaries to deliver Oil and Gas
produced from any of the Oil and Gas Properties at some future time without then
or thereafter receiving full payment therefor.

 

Section 6.13           Taxes.  The Company and its Subsidiaries have filed all
federal Tax returns and reports required to be filed, and have paid all federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP.  The Company
and its Subsidiaries have filed all state and other non-federal Tax returns and
reports required to be filed, and have paid all state and other non-federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets prior to delinquency thereof, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP.  To the
knowledge of the Responsible Officers of the Company, there is no proposed Tax

 

51

--------------------------------------------------------------------------------


 

assessment against the Company or any Subsidiary that would, if made, reasonably
be expected to have a Material Adverse Effect.

 

Section 6.14           Financial Statements and Condition.  (a) The Audited
Financial Statements, (i) were prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of the dates thereof
and results of operations for the periods covered thereby.

 

(b)           During the period from December 31, 2011 to and including the date
hereof neither the Company nor any of its Restricted Subsidiaries has
consummated an Asset Sale.

 

(c)           Since December 31, 2011, there has been no event, development or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.15           Environmental Matters.  Each of the Company and its
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and Properties, and such Properties which it is acquiring
or planning to acquire and as a result thereof the Company has reasonably
concluded that, unless specifically disclosed in Schedule 6.15, such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.16           Regulated Entities.  None of the Company, its
Subsidiaries, any Person controlling the Company, or any Subsidiary, is an
“investment company” within the meaning of the Investment Company Act of 1940. 
None of the Company, any Person controlling the Company or any Subsidiary (other
than Ellwood), is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

Section 6.17           No Burdensome Restrictions.  Except as set forth on
Schedule 6.17, neither the Company nor any Subsidiary is a party to or bound by
any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

 

Section 6.18           Copyrights, Patents, Trademarks and Licenses, etc.  The
Company and each Restricted Subsidiary own or are licensed or otherwise have the
right to use all of the material patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without material conflict with the rights of any other Person.  To the best
knowledge of the Company, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Restricted Subsidiary
infringes upon any rights held by any other Person.  Except as specifically
disclosed in Schedule 6.5, no claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Responsible Officers of the Company,
threatened, and no patent, invention,

 

52

--------------------------------------------------------------------------------


 

device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of the Responsible Officers of the
Company, proposed, which, in either case, would reasonably be expected to have a
Material Adverse Effect.

 

Section 6.19           Subsidiaries.  The Company has no Subsidiaries other than
those specifically disclosed in part (a) of Schedule 6.19 hereto and has no
material equity investments in any other Person other than those specifically
disclosed in part (b) of Schedule 6.19.

 

Section 6.20           Insurance.  The Company and each Restricted Subsidiary
are insured as required under Section 7.6.

 

Section 6.21           Full Disclosure.  None of the representations or
warranties made by the Company or any Restricted Subsidiary in the Loan
Documents as of the date such representations and warranties are made or deemed
made, and none of the statements contained in any exhibit, report, written
statement or certificate furnished by or on behalf of the Company or any
Restricted Subsidiary in connection with the Loan Documents, taken as whole,
contains any untrue statement of a material fact known to the Company or omits
any material fact known to the Company required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

 

Section 6.22           Solvency.  The Company and its Subsidiaries, taken as a
whole are, and after giving effect to the Merger and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, and all rights of contribution of such Person against other Loan
Parties under the Guaranty, at law, in equity or otherwise, will be, Solvent.

 

Section 6.23           Labor Matters.  Except to the extent such matters do not
to constitute a Material Adverse Effect, (a) no actual or threatened strikes,
labor disputes, slowdowns, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at the Property of the
Company or any Subsidiary exist, (b) hours worked by and payment made to the
employees of the Company have not been in violation of the Fair Labor Standards
Act or any other applicable laws pertaining to labor matters, (c) all payments
due from the Company or any Subsidiary for employee health and welfare
insurance, including, without limitation, workers compensation insurance, have
been paid or accrued as a liability on its books, and (d) the business
activities and operations of the Company and each Subsidiary are in compliance
with the Occupational Safety and Health Act and other applicable health and
safety laws.

 

Section 6.24           (Reserved).

 

Section 6.25           Derivative Contracts.  Neither the Company nor any
Restricted Subsidiary is party to any Derivative Contract other than Derivative
Contracts permitted by Section 8.10.  Set forth on Schedule 6.25 is a list of
all Derivative Contracts entered into by the Company or any Restricted
Subsidiary as of August 15, 2012.

 

Section 6.26           Ellwood Subsidiary.  Ellwood (a) has not engaged in any
business other than the ownership and operation of common carrier crude oil
pipelines and natural gas

 

53

--------------------------------------------------------------------------------


 

pipelines and (b) as a result of Requirements of Law in effect as of the
Effective Date, is prevented from duly executing and delivering to the
Administrative Agent and the Lenders a Guaranty (or a joinder thereto) or the
Security Agreement (or a joinder thereto).

 

Section 6.27           Senior Notes Indentures.  The Obligations incurred in
connection with the Loan Documents, after giving effect to the transactions and
extensions of credit contemplated hereby, (a) constitute “Senior Debt”, as
defined in the Senior Notes Indentures, (b) constitute “Permitted Debt”, under
and as defined in Section 3.3(b) of the Senior Notes Indentures and (c) are
secured by Liens created by the Loan Documents that are “Permitted Liens” under
and as defined in clause (1) of the definition thereof.

 

Section 6.28           Existing Indebtedness.  Other than Permitted
Indebtedness, after giving effect to the transactions contemplated hereby, no
Loan Party has any Indebtedness or Disqualified Stock outstanding.

 

Section 6.29           Security Documents.  (a)  The Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Collateral described therein and proceeds and products thereof.  In the case
of the Pledged Collateral described in the Security Agreement, when certificated
securities or instruments representing such Pledged Collateral, if any, are
delivered to the First Lien Administrative Agent, and in the case of the other
Collateral described in the Security Agreement which may be perfected by filing
a financing statement, when financing statements in appropriate form are filed
in the offices specified on Schedule 6.29(a)-1 (which financing statements may
be filed by the Administrative Agent) at any time and such other filings as are
specified on Schedule 3 to the Security Agreement have been completed (all of
which filings may be filed by the Administrative Agent) at any time, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds and products thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).  Schedule 6.29(a)-2 lists each effective UCC financing
statement that (i) names any Loan Party as debtor and (ii) will remain on file
after the Effective Time.  Schedule 6.29(a)-3 lists each effective UCC financing
statement that (i) names any Loan Party as debtor and (ii) will be terminated on
or prior to the Effective Time.

 

(b)           Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein and
proceeds and products thereof; and when the Mortgages or supplements thereto are
filed in the offices specified on Schedule 6.29(b) (in the case of Mortgages or
supplements thereto to be executed and delivered on the Effective Date) or in
the recording office designated by the Company (in the case of any Mortgage or
supplement thereto to be executed and delivered pursuant to Section 7.14(b)),
each Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties described therein and the proceeds and products thereof, as security
for the Obligations, in each case prior and superior in right to any other
Person (other than Persons holding Liens (including Permitted Liens) or other
encumbrances or rights permitted by the relevant Mortgage).

 

54

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

 

Section 7.1             Financial Statements.  The Company and each Guarantor
shall, and shall cause each of its Subsidiaries to, (i) maintain for itself and
each of its respective Restricted Subsidiaries, on a consolidated basis a system
of accounting established and administered in accordance with GAAP and (ii)
deliver to the Administrative Agent who will deliver to each Lender:

 

(a)           as soon as available, but in any event not later than 90 days
after the end of each fiscal year ending thereafter, a copy of the annual
audited consolidated balance sheet of the Company and its Restricted
Subsidiaries as at December 31, 2012 and as at the end of such year ending
thereafter, respectively, and the related consolidated statements of operations
and retained earnings, comprehensive income and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year; the Company’s financial statements shall be accompanied by the
unqualified opinion (or, if qualified, of a non-material nature (e.g., FASB
changes of accounting principles) or nothing indicative of going concern or
material misrepresentation nature) and a copy of the management letter, if any,
of Ernst and Young LLP or other nationally recognized independent public
accounting firm (the “Independent Auditor”), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Restricted Subsidiaries
at the end of such periods and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP;

 

(b)           as soon as available, but not later than 60 days after the close
of each of the first three quarterly periods, a copy of the unaudited
consolidated balance sheet of the Company as of the end of such quarter and the
related consolidated statements of operations and retained earnings,
comprehensive income and cash flows for the period commencing on the first day
and ending on the last day of such period, setting forth in each case in
comprehensive form the figures for the comparable period in the previous fiscal
year and certified by a Responsible Officer as fairly presenting in all material
respects, in accordance with GAAP (subject to normal and recurring year-end
audit adjustments), the consolidated financial position of the Company and its
Restricted Subsidiaries at the end of such periods and the results of their
operations and their cash flows; and

 

(c)           concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), a management discussion and analysis
of financial condition and results of operations for the Company and its
Subsidiaries in substantially the same form as required to be, or shall have
been, included in the offering memorandum used in connection with the offering
of the Senior Notes.

 

55

--------------------------------------------------------------------------------


 

Section 7.2             Certificates; Other Production, Reserve Information and
Other Information.  The Company shall furnish to the Administrative Agent and
each Lender:

 

(a)           as soon as available, but not later than 60 days after the close
of each quarter, a Quarterly Status Report in a form reasonably acceptable to
the Lenders, as of the last day of the immediately preceding quarter;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), and the reports referred to in
Section 7.2(a), a Compliance Certificate executed by a Responsible Officer;

 

(c)           on or before (i) April 1, effective as of January 1, of each year
during the term of this Agreement, beginning with April 1, 2013, a Reserve
Report prepared or audited by Ryder Scott Co. L.P., Netherland Sewell &
Associates, Inc., DeGolyer and MacNaughton or other independent petroleum
engineer acceptable to the Administrative Agent (the “Independent Engineer”) and
(ii) October 1, effective as of July 1, of each year during the term of this
Agreement beginning October 1, 2013, a Reserve Report prepared by the Company in
substantially the same form as the January 1 Reserve Report and certified by a
Responsible Officer as being based on assumptions believed to be reasonable as
of the date thereof, in each case in form and substance reasonably acceptable to
the Administrative Agent;

 

(d)           (i) concurrently with the delivery of the Reserve Report referred
to in Sections 7.2(c)(i) and 7.2(c)(ii), or if the Company fails to provide a
Reserve Report as required by Sections 7.2(c)(i) or 7.2(c)(ii), each April 1 and
October 1 of each year, as applicable (with respect to the Collateral Coverage
Ratio Test Dates described in clauses (a) and (c) of the definition thereof),
and (ii) on the effective date of each redetermination of the Borrowing Base
pursuant to the terms of the First Lien Credit Agreement that results in an
increase of the Borrowing Base (with respect to the Collateral Coverage Ratio
Test Date described in clause (b) of the definition thereof), a certificate
signed by a Responsible Officer of the Company certifying whether or not the
Company is in compliance with Section 8.14 as of the applicable Collateral
Coverage Ratio Test Date(s) and attaching thereto calculations showing the
Company’s compliance or non-compliance, as applicable, as of the applicable
Collateral Coverage Ratio Test Date(s) with the requirements of Section 8.14;

 

(e)           promptly upon the request of the Administrative Agent, at the
request of any Lender, such copies of all geological, engineering and related
data contained in the Company’s files or readily accessible to the Company
relating to its and its Subsidiaries’ Oil and Gas Properties as may reasonably
be requested;

 

(f)            on request by the Administrative Agent, based upon the
Administrative Agent’s or the Required Lenders’ good faith belief that the
Company’s or its Restricted Subsidiaries’ title to the Mortgaged Properties or
the Administrative Agent’s Lien thereon is subject to claims of third parties,
or if required by regulations to which the Administrative Agent or any of the
Lenders is subject, title and mortgage Lien evidence reasonably satisfactory to
the Administrative Agent covering such Mortgaged Property as may be designated
by the Administrative Agent, covering the Company’s or its Restricted
Subsidiaries’ title thereto and

 

56

--------------------------------------------------------------------------------


 

evidencing that the Obligations are secured by Liens and security interests as
provided in this Agreement and the Security Documents;

 

(g)           promptly upon its completion in each fiscal year of the Company
commencing with the 2012 fiscal year through and including the 2016 fiscal year,
and not later than January 30 of each such fiscal year, a copy of the annual
budget of the Company and its Restricted Subsidiaries on a consolidated basis
for such fiscal year, projecting total Oil and Gas revenue, total revenue, total
operating costs and expenses, Consolidated Net Income, Consolidated Interest
Expense, Consolidated EBITDA and total capital expenditures, by fiscal quarter;

 

(h)           simultaneously with transmission thereof, such notices,
certificates (including compliance certificates), documents and information
(other than (i) borrowing notices, (ii) interest rate elections, continuations
or conversions, (iii) routine correspondence and other communications and (iv)
items that are required to be delivered hereunder and that are so delivered) as
any Loan Party may furnish the trustee under any Senior Notes Indenture or any
holders of Senior Notes, the First Lien Administrative Agent or any First Lien
Lender;

 

(i)            no later than five Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification in respect of any First Lien Loan
Document (other than any Qualifying Derivative Contract) or Senior Note Debt
Document, or any agreements, instruments or other documents in respect of the
termination, replacement or refinancing thereof;

 

(j)            concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), a certificate of a Responsible
Officer describing each Asset Sale during such period and stating the use of
proceeds therefrom; and

 

(k)           promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Restricted Subsidiary as
the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

 

Section 7.3             Notices.  The Company shall promptly notify the
Administrative Agent and each Lender in writing:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) material breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary or any allegation thereof; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

(c)           of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Restricted
Subsidiaries;

 

57

--------------------------------------------------------------------------------


 

(d)           of the receipt of any notice of an “Event of Default” as defined
in any Senior Notes Indenture, First Lien Debt Instrument or Exchange Notes
Indenture; and

 

(e)           of the formation or acquisition of any Subsidiary.

 

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time.  Each notice under Section 7.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been (or foreseeably will be)
breached or violated.

 

Section 7.4             Preservation of Company Existence, etc.  The Company and
each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect;

 

(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect;

 

(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and

 

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the nonpreservation of which would reasonably be
expected to have a Material Adverse Effect.

 

Section 7.5             Maintenance of Property.  The Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to,
maintain and preserve all its Property which is used or useful in its business
in good working order and condition, ordinary wear and tear excepted and to use
the standard of care typical in the industry in the operation and maintenance of
its facilities and Oil and Gas Properties except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that nothing in this Section 7.5 shall prevent any such Persons from
abandoning any well or forfeiting, surrendering or releasing any lease in the
ordinary course of business which is not materially disadvantageous in any way
to the Lenders and which, in its opinion, is in the best interest of the
Company, and following which such Persons are and will hereafter be in
compliance with all obligations hereunder and the other Loan Documents.

 

Section 7.6             Insurance.  The Company and each Guarantor shall, and
shall cause each of their respective Restricted Subsidiaries to, maintain, with
financially sound and reputable independent insurers, insurance with respect to
its Properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar

 

58

--------------------------------------------------------------------------------


 

business, of such types and in such amounts and with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses, owning similar Properties in localities where the Company or such
Subsidiary operates, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Such insurance will be primary and
not contributing.

 

Section 7.7             Payment of Obligations.  Unless being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Restricted Subsidiary, the Company
and each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, pay and discharge prior to delinquency, all their respective
obligations and liabilities, including:  (a) all Tax liabilities, assessments
and governmental charges or levies upon it or its Properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its Property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.8             Compliance with Laws.  The Company and each Guarantor
shall, and shall cause each of their respective Subsidiaries to, comply in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act) except (a) such as may be contested in good faith or as to which
a bona fide dispute may exist or (b) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.9             Compliance with ERISA.  The Company and each Guarantor
shall, and shall cause each of the Company’s ERISA Affiliates to: (a) maintain
each Plan in compliance with the applicable provisions of ERISA, the Code and
other federal or state law, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) cause each Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (c) make all required contributions
to any Plan subject to Section 412 of the Code, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and (d)
furnish to the Administrative Agent (i) as soon as possible, and in any event
within 30 days after the Company or a duly appointed administrator of a Plan
files or is required to file, with respect to any Plan, any notice of a
“reportable event” (as such term is defined in Section 4043 of ERISA) for which
the notice requirement has not been waived by the PBGC (provided that notice
shall be required for reportable events arising from the disqualification of a
Plan or the distress termination of a Plan (in accordance with ERISA Section
4041(c)) without regard to the waiver of notice provided by the PBGC by
regulation or otherwise), a statement of the chief financial officer of the
Company setting forth details as to such reportable event and the action which
the Company, or such Subsidiary, as the case may be, proposes to take with
respect thereto, together with a copy of the notice, if any, of such reportable
event given to the PBGC and (ii) promptly after receipt thereof, a copy of any
notice the Company, any Subsidiary or any ERISA Affiliate may receive from the
PBGC relating to the intention of the PBGC to terminate any Plan pursuant to
Section 4042 of ERISA.

 

59

--------------------------------------------------------------------------------


 

Section 7.10           Inspection of Property and Books and Records.  The
Company and each Guarantor shall, and shall cause each of their respective
Restricted Subsidiaries to, maintain proper books of record and account, in
conformity with GAAP consistently applied.  The Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to,
permit representatives and independent contractors of the Administrative Agent
or any Lender to visit and inspect any of their respective Properties, to
examine their respective corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss such Persons’ affairs,
finances and accounts with their respective managers, directors, officers, and
independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, when
an Event of Default exists the Administrative Agent or any Lender may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.

 

Section 7.11           Environmental Laws.  The Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to,
conduct its respective operations and keep and maintain their respective
Properties in compliance with all Environmental Laws, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

Section 7.12           New Guarantors.  If, at any time after the date of this
Agreement, there exists any Restricted Subsidiary with total assets with a book
value of $250,000 or more, then the Company and each Guarantor shall, and shall
cause each of their respective Subsidiaries to, on the date any such Restricted
Subsidiary is acquired or acquires or otherwise becomes possessed of such amount
of total assets, (i) cause each such Restricted Subsidiary (excluding Ellwood)
to execute and deliver the Guaranty to the Administrative Agent, (ii) pledge to
the Administrative Agent for the benefit of the Lenders all of the outstanding
Capital Stock of such Restricted Subsidiary or held by such Restricted
Subsidiary (excluding the Capital Stock of any Unrestricted Subsidiary held by
such Restricted Subsidiary) pursuant to a Security Document satisfactory to the
Administrative Agent and (iii) cause such Subsidiary to execute and deliver such
Security Documents as may be required pursuant to Sections 4.2, 4.5(a) or
7.14(b).  Upon the execution and delivery by any Restricted Subsidiary of a
Guaranty, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, (x) become a Guarantor for all
purposes of this Agreement and (y) be deemed to have made the representations
and warranties, as applied to and including such new Subsidiary, set forth in
this Agreement.

 

Section 7.13           Use of Proceeds.  The Company and each Guarantor shall,
and shall cause each of their respective Restricted Subsidiaries to, use the
proceeds of the Loans only for the following purposes: (i) to fund the
acquisition, exploration and development of Hydrocarbon Interests; (ii) to fund
a portion of the Merger and (iii) for working capital and other general
corporate purposes.

 

Section 7.14           Further Assurances.  (a)  The Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to,
promptly (and in no event later than twenty (20) days after becoming aware of
the need therefor) do all acts and things, and execute and file or record, all
instruments, documents, or agreements reasonably requested by the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Loan Parties in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the Collateral as security for the Obligations, as to correct any omissions in
this Agreement or the Security Documents, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or the Security Documents or the priority thereof or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the reasonable discretion of the
Administrative Agent, in connection therewith.

 

(b)           The Company shall promptly (and in no event later than ten
Business Days after the need arises) execute and cause the Restricted
Subsidiaries (other than Ellwood) to execute such additional Security Documents
in form and substance reasonably satisfactory to Administrative Agent, granting
to Administrative Agent for the benefit of the Secured Parties second priority
perfected Liens on Oil and Gas Properties (subject only to Permitted Liens) that
are not then part of the Mortgaged Properties, sufficient to cause the Mortgaged
Properties to include at all times eighty-five percent (85%) of the Net Present
Value of the Proved Reserves and at least ninety-five percent (95%) of the Net
Present Value of the Proved Developed Producing Reserves, in each case as set
forth in the most recent Reserve Report.  In addition, the Company and each
Guarantor shall, and shall cause each of the Restricted Subsidiaries to, furnish
to the Administrative Agent title due diligence in form and substance reasonably
satisfactory to the Administrative Agent and will furnish all other documents
and information relating to such Mortgaged Properties as the Administrative
Agent may reasonably request, including, if so requested, title opinions
reasonably satisfactory to the Administrative Agent.  The Company shall pay the
costs and expenses of all filings and recordings and all searches deemed
necessary by the Administrative Agent to establish and determine the validity
and the priority of the Liens created or intended to be created by the Security
Documents; and the Company and each Guarantor shall, and shall cause each of the
Restricted Subsidiaries to, satisfy all other claims and charges which in the
reasonable opinion of the Administrative Agent might prejudice, impair or
otherwise affect any of the Mortgaged Properties or the Lien granted thereon to
the Administrative Agent for the benefit of the Secured Parties (other than
Permitted Liens).

 

(c)           Subject to the thresholds and limitations on perfection set forth
in Section 7.14(b), Section 8.20 and in the Security Documents, with respect to
any Property (other than the Capital Stock of any Unrestricted Subsidiary)
acquired after the Effective Date by the Company or any of its Restricted
Subsidiaries (other than Ellwood) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not otherwise have a second priority
perfected Lien, promptly (and in no event later than twenty (20) days after
becoming aware of the need therefor) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected second priority security interest in such Property, subject only to
Permitted Liens, including without limitation, the execution and delivery by all
necessary third parties of any Account Control Agreements and the filing of UCC
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be requested by the Administrative Agent.

 

Section 7.15           Agreements Regarding Unrestricted Subsidiaries.  The
Company will operate each Unrestricted Subsidiary as a legal entity separate and
distinct from the Company or any Restricted Subsidiary.

 

61

--------------------------------------------------------------------------------


 

Section 7.16           Control Agreements.  Within forty-five (45) days (or such
later date as Administrative Agent may agree) of the Effective Date, the Company
will deliver, or cause to be delivered, to the Administrative Agent fully
executed Account Control Agreements or amendments to existing Account Control
Agreements, in form and substance reasonably satisfactory to the Administrative
Agent or the First Lien Administrative Agent, in its sole discretion, with
respect to each bank account in the name or otherwise for the benefit of the
Company or any Restricted Subsidiary with a balance in excess of $500,000 as of
the Effective Date (other than zero-balance accounts with a balance of equal to
or less than $20,000 that are swept daily into an account controlled by the
First Lien Administrative Agent or the Administrative Agent).

 

Section 7.17           Derivative Contracts.  The Company and its Restricted
Subsidiaries shall enter into and maintain, at all times after the Effective
Date, Derivative Contracts with the purpose and effect of fixing or setting a
floor for prices on Projected Oil and Gas Production during a rolling 36-month
period; provided, that on the date on which any Reserve Report is delivered
pursuant to Section 7.2(c)(i) (the “Determination Date”), such Derivative
Contracts shall cover a notional volume of at least (i) for the first year
following such Determination Date, seventy-five percent (75%), (ii) for the
second year following such Determination Date, sixty percent (60%), and (iii)
for the third year following such Determination Date, fifty percent (50%), in
each case, of the total Projected Oil and Gas Production to be produced in any
month from the Proved Developed Producing Reserves reflected in such Reserve
Report.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

 

Section 8.1             Limitation on Liens.  The Company and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, make, create, incur, assume or suffer to exist any Lien upon or
with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following:

 

(a)           any Lien on Property of the Company or any Restricted Subsidiary
as set forth in Schedule 8.1 securing Indebtedness outstanding on the Effective
Date;

 

(b)           any Lien created under any Loan Document;

 

(c)           Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that nonpayment thereof is permitted by Section 7.7;

 

(d)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which are not delinquent or remain payable
without penalty or which are being

 

62

--------------------------------------------------------------------------------


 

contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Property subject thereto;

 

(e)           Liens consisting of pledges or deposits required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(f)            easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount, are
not incurred to secure Indebtedness, and which do not in any case materially
detract from the value of the Property subject thereto or interfere with the
ordinary conduct of the businesses of the Company, the Guarantors and the
Restricted Subsidiaries;

 

(g)           Liens on the Property of the Company, any Guarantor or any
Restricted Subsidiary of such Person securing (i) the non-delinquent performance
of bids, trade contracts (other than for borrowed money) or statutory
obligations, (ii) contingent obligations on surety and appeal bonds, and (iii)
other non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business;

 

(h)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, however, that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company, (ii) the Company (or applicable
Restricted Subsidiary) maintains (subject to such right of set off) dominion and
control over such account(s), and (iii) such deposit account is not intended by
the Company, any Guarantor or any Restricted Subsidiary to provide cash
collateral to the depository institution;

 

(i)            Oil and Gas Liens to secure obligations which are not delinquent
and which do not in any case materially detract from the value of the Oil and
Gas Property subject thereto.

 

(j)            purchase money Liens and Liens in connection with Capital Leases,
in each case upon or in any Property acquired or held by the Company or any
Restricted Subsidiary in the ordinary course of business; provided that the
Indebtedness secured by such Liens (i) was incurred solely for the purpose of
financing the acquisition of such Property, and is otherwise permitted under
Section 8.5 and does not exceed the aggregate purchase price of such Property
and (ii) is secured only by such Property and proceeds therefrom and not by any
other assets of the Company or any Restricted Subsidiary;

 

(k)           licenses of intellectual property granted by Company or any
Restricted Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of business of the Company or any
Restricted Subsidiary;

 

63

--------------------------------------------------------------------------------


 

(l)                                     Liens on the Collateral that secure
(i) Indebtedness permitted by Section 8.5(c) and (ii) Qualifying Derivative
Contracts; provided, however, that such Liens are subject to the Intercreditor
Agreement;

 

(m)                               (reserved);

 

(n)                                 Liens not otherwise permitted under this
Section 8.1 securing an amount not to exceed $2,000,000 at any time; and

 

(o)                                 deposits of cash in an amount not to exceed
$5,000,000 securing letters of credit issued under the Existing Credit Agreement
(as defined in the First Lien Credit Agreement); provided, that such letters of
credit are not extended, renewed or increased after the Effective Date.

 

Section 8.2                                      Asset Sales.  The Company will
not, and will not permit any of its Restricted Subsidiaries to, consummate an
Asset Sale unless:

 

(a)                                  the Company (or the Restricted Subsidiary,
as the case may be) receives consideration at the time of the Asset Sale at
least equal to the Fair Market Value of the assets or Equity Interests issued or
sold or otherwise disposed of;

 

(b)                                 (reserved);

 

(c)                                  at least 75% of the aggregate consideration
received by the Company or such Restricted Subsidiary in the Asset Sale and all
other Asset Sales since the Effective Date is in the form of cash or Cash
Equivalents.  For purposes of this provision, each of the following will be
deemed to be cash:

 

(i)                                     any Indebtedness, as shown on the
Company’s or such Restricted Subsidiary’s most recent balance sheet, of the
Company or any Subsidiary (other than contingent liabilities and liabilities
that are by their terms subordinated to the Obligations) that is assumed by the
transferee of any such assets if and only if the Company or such Subsidiary is
released from any further liability; and

 

(ii)                                  any securities, notes or other obligations
received by the Company or any such Restricted Subsidiary from such transferee
that are contemporaneously, subject to ordinary settlement periods, converted by
the Company or such Subsidiary into cash, to the extent of the cash received in
that conversion; and

 

(d)                                 after giving effect thereto, the Company
shall be in pro forma compliance with Sections 8.12, 8.13 and 8.14.

 

Section 8.3                                      Consolidations and Mergers. 
Other than the Merger the Company and each Guarantor shall not, and shall not
permit any of the Restricted Subsidiaries to, directly or indirectly, merge,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except:

 

64

--------------------------------------------------------------------------------


 

(a)                                  any Guarantor may merge or consolidate
with, or transfer all or substantially all of its assets to, the Company or
another Guarantor; provided, however, that the Company shall be the continuing
or surviving corporation in the case of a merger involving the Company;

 

(b)                                 any Subsidiary that is not a Guarantor may
merge or consolidate with, or transfer all or substantially all of its assets
to, the Company or a Guarantor; provided, however, that the Company or such
Guarantor shall be the continuing or surviving corporation in the case of a
merger involving the Company or a Guarantor; and

 

(c)                                  any Guarantor or other Subsidiary may make
Dispositions to the Company or another Guarantor; provided that after giving
effect to such Dispositions, such Property remains subject to the Liens, if any,
created under the Loan Documents.

 

Section 8.4                                      Loans and Investments.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in, any Person, including any Affiliate of the Company, except for:

 

(a)                                  investments in Cash Equivalents;

 

(b)                                 extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business;

 

(c)                                  investments in Restricted Subsidiaries that
are Guarantors or Persons that become Restricted Subsidiaries and Guarantors
upon such investment;

 

(d)                                 investments in Derivative Contracts
permitted under Section 8.10;

 

(e)                                  investments resulting from transactions
specifically permitted under Section 8.3;

 

(f)                                    investments with third parties that are
(i) customary in the oil and gas business, (ii) made in the ordinary course of
the Company’s business, and (iii) made in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
joint venture agreements, development agreements, unitization agreements,
pooling agreements, joint bidding agreements, service contracts and other
similar agreements, that do not, in any case, (x) constitute an investment in
any state law partnership or other Person or (y) involve the Disposition of any
Mortgaged Property covering Proved Reserves;

 

(g)                                 advances by the Company to any of its
full-time employees for housing loans and for the payment of relocation expenses
which do not exceed $2,000,000 at any time outstanding in the aggregate to all
such employees;

 

(h)                                 acquisitions of proved Hydrocarbon Interests
and related assets;

 

65

--------------------------------------------------------------------------------


 

(i)                                     provided that there shall not have
occurred and be continuing a Default hereunder, and no such Default would result
therefrom, the Company and the Guarantors may make cash investments in Ellwood
not to exceed an aggregate amount of $2,000,000 in any fiscal year;

 

(j)                                     provided that there shall not have
occurred and be continuing a Default hereunder, and no such Default would result
therefrom, the Company and the Guarantors may make cash investments in
Unrestricted Subsidiaries in an amount not to exceed $10,000,000 in the
aggregate during the term of this Agreement;

 

(k)                                  investments in stock, obligations or
securities received in settlement of debts;

 

(l)                                     the creation of any additional
Subsidiaries in compliance with Section 7.12;

 

(m)                               Ellwood’s contribution of pipeline and related
facilities assets to a Person that is not a Subsidiary so long as the fair value
of the assets contributed at the time of contribution, net of the fair value of
the Company’s and its Subsidiaries’ interest in such Person at the time of
contribution, does not exceed $15,000,000 in the aggregate for all such
contributions; and

 

(n)                                 investments made as a result of the receipt
of non-cash consideration from an Asset Sale that was made pursuant to and in
compliance with Section 8.2.

 

Section 8.5                                      Limitation on Indebtedness. 
The Company and each Guarantor shall not, and shall not permit any of the
Restricted Subsidiaries to, directly or indirectly, create, incur, assume,
suffer to exist, or otherwise become or remain liable with respect to, any
Indebtedness, except (collectively, “Permitted Indebtedness”):

 

(a)                                  Indebtedness incurred pursuant to the Loan
Documents;

 

(b)                                 Indebtedness incurred pursuant to (i) the
2017 Senior Notes Indenture in an aggregate principal amount not to exceed
$150,000,000, (ii) the 2019 Senior Notes Indenture in an aggregate principal
amount not to exceed $500,000,000 and (iii) provided that the terms and
provisions of the notes (the “Exchange Notes”) issued in exchange for all or a
portion of the Senior Notes and of the indenture (the “Exchange Notes
Indenture”) governing such Exchange Notes are (x) on the same terms and
provisions as the Senior Notes or on terms and provisions more favorable to the
applicable Loan Parties or (y) otherwise satisfactory to the Administrative
Agent, the Exchange Notes Indenture;

 

(c)                                  Indebtedness incurred pursuant to the First
Lien Credit Agreement in an aggregate principal amount not to exceed the greater
of (i) the Borrowing Base and (ii) $225,000,000, but not to exceed in any event
the lesser of (A) 20% of Adjusted Consolidated Net Tangible Assets on the date
of incurrence of such Indebtedness and (B) $500,000,000;

 

(d)                                 Indebtedness incurred pursuant to Qualifying
Derivative Contracts;

 

66

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness in the form of obligations for
the deferred purchase price of property or services incurred in the ordinary
course of business which are not yet due and payable or are being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been established;

 

(f)                                    Indebtedness secured by the Liens
permitted under paragraph (j) of Section 8.1 in an aggregate amount not to
exceed $15,000,000 at any time;

 

(g)                                 Indebtedness owing in connection with the
financing of insurance premiums in the ordinary course of business;

 

(h)                                 Indebtedness not otherwise permitted under
this Section 8.5 in an aggregate amount not to exceed $7,500,000 at any time;
and

 

(i)                                     in addition to the Indebtedness
otherwise permitted under this Section 8.5, additional unsecured Indebtedness of
the Loan Parties; provided, that after giving effect thereto, the Company shall
be in pro forma compliance with Sections 8.12, 8.13 and 8.14.

 

Section 8.6                                      Transactions with Affiliates. 
Except (i) pursuant to the Merger Agreement and (ii) as set forth on
Schedule 8.6, the Company and each Guarantor shall not, and shall not permit any
of their respective Restricted Subsidiaries to, directly or indirectly, enter
into any transaction with or make any payment or transfer to any Affiliate of
the Company or its shareholders, except (A) in the ordinary course of business,
on terms no less favorable to the Company, such Guarantor or such Subsidiary
than would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of the Company, such Guarantor or such Subsidiary (provided, that,
with respect to any such transaction, payment or transfer involving aggregate
consideration in excess of $25,000,000, such transaction, payment or transfer
shall have been approved by a majority of the disinterested members of the Board
of Directors of the Company) or (B) to the extent permitted under Section 8.9.

 

Section 8.7                                      Margin Stock.  The Company and
each Guarantor shall not, and shall not permit any of their respective
Restricted Subsidiaries to, directly or indirectly, suffer or permit any
Subsidiary to, use any portion of the proceeds of the Loans (i) to purchase or
carry Margin Stock, (ii) to repay or otherwise refinance Indebtedness of the
Company or others incurred to purchase or carry Margin Stock, (iii) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (iv) to
acquire any security in any transaction that is subject to Section 13 or
15(d) of the Exchange Act.

 

Section 8.8                                      (Reserved).

 

Section 8.9                                      Restricted Payments.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, (i) purchase, redeem or otherwise
acquire for value any membership interests, partnership interests, capital
accounts, shares of its capital stock or any warrants, rights or options to
acquire such membership interests, partnership interests or shares, now or
hereafter outstanding from its members, partners or stockholders (other than
from its members, partners or stockholders that are Loan Parties); (ii) declare
or pay any distribution, dividend or return capital to its members, partners or
stockholders (other than to its members, partners or stockholders that are Loan

 

67

--------------------------------------------------------------------------------


 

Parties), or make any distribution of assets in cash or in kind to its members,
partners or stockholders (other than members, partners or stockholders that are
Loan Parties) other than payments to Merger Sub required pursuant to the Merger
Agreement; or (iii) make any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Indebtedness outstanding under or in respect of any Senior Notes
Indenture or Exchange Notes Indenture (collectively “Restricted Payments”);
provided, however, that the Company may:

 

(a)                                  if (A) no Default or Event of Default shall
have occurred and be continuing, (B) no such Restricted Payment shall cause or
result in a Default or Event of Default, and (C) at the time any such Restricted
Payment is made by the Company, and giving pro forma effect to such Restricted
Payment, calculating the financial covenants in Sections 8.12 and 8.13 as if the
proposed Restricted Payment had been made on the last day of the most recently
ended fiscal quarter, the Company is in pro forma compliance with Sections 8.12
and 8.13 hereof after giving effect to such Restricted Payment, declare and pay
in any fiscal year commencing with the 2012 fiscal year regular Cash Dividends
that do not exceed the greater of (x) $12,000,000 and (y) 30% of Consolidated
Net Income for the four fiscal quarters ending immediately prior to the making
of any Restricted Payment, but not to exceed in any event $15,000,000, so long
as such Cash Dividends are not used by Denver Parent to make any distribution,
dividend or return capital to its members, partners or stockholders or make any
distribution of assets in cash or in kind to its members, partners or
stockholders;

 

(b)                                 make regularly scheduled payments of
interest or mandatory prepayments in respect of Indebtedness under or in respect
of any Senior Notes Indenture or Exchange Notes Indenture in accordance with the
terms of the applicable Senior Notes Indenture or Exchange Notes Indenture, but
only to the extent required by the applicable Senior Notes Indenture or Exchange
Notes Indenture;

 

(c)                                  make optional prepayments, redemptions,
purchases or other defeasances in respect of any Senior Notes using the “Net
Cash Proceeds” of an “Equity Offering” (as such terms are defined in the Senior
Notes Indentures);

 

(d)                                 make optional prepayments, redemptions,
purchases or other defeasances in respect of any Exchange Notes using the “Net
Cash Proceeds” of an “Equity Offering” (as such terms are defined in the
Exchange Notes Indenture); and

 

(e)                                  issue the Exchange Notes in exchange for
the Senior Notes.

 

Section 8.10                                Derivative Contracts.  No Loan Party
shall, directly or indirectly, enter into or in any manner be liable on any
Derivative Contract except:

 

(a)                                  Derivative Contracts entered into in the
ordinary course of business with the purpose and effect of fixing or setting a
floor for prices on oil or gas expected to be produced by such Person; provided,
however, that at all times (i) no such contract shall be for speculative
purposes; (ii) as of any date no such contract, when aggregated with all
Derivative Contracts permitted under this Section 8.10(a), shall cover a
notional volume in excess of the Applicable

 

68

--------------------------------------------------------------------------------


 

Percentage of the total Projected Oil and Gas Production to be produced in any
month from the Proved Developed Producing Reserves reflected in the most recent
Reserve Report; provided, however, for purposes of the foregoing calculation,
that any Derivative Contract under which the Company’s or any Guarantor’s
interest is solely a put or an option to purchase a put shall not be considered
when calculating the Applicable Percentage; (iii) each such contract (excluding
Derivative Contracts offered by national commodity exchange) shall be with the
First Lien Administrative Agent, or any of the First Lien Lenders or their
Affiliates, or with a counterparty or have a guarantor of the obligation of the
counterparty which, at the time the contract is made, has long-term obligations
rated BBB+ or Baa1 or better, respectively, by S&P or Moody’s; and (iv) no such
contract requires the Company to put up money, assets, letters of credit or
other security against the event of its non-performance prior to actual default
by the Company in performing its obligations thereunder, except Liens in favor
of the First Lien Administrative Agent for the benefit of the First Lien Secured
Parties under the First Lien Security Documents; or

 

(b)                                 Derivative Contracts entered into in the
ordinary course of business with the purpose and effect of (i) fixing or capping
interest rates on a principal amount of Indebtedness of the Company that is
accruing interest at a variable rate, the notional amount of which does not
exceed (when aggregated with all other Derivative Contracts of the Company then
in effect and effectively converting interest rates from floating to fixed) 100%
of the outstanding principal amount of Indebtedness which bears interest at a
floating rate or (ii) converting the interest rate on a principal amount of
Indebtedness of the Company that is accruing interest at a fixed rate to a
floating rate the notional amount of which does not exceed (when aggregated with
all Derivative Contracts of the Company then in effect effectively converting
interest rates from fixed to floating) 100% of the outstanding principal amount
of Indebtedness which bears interest at a fixed rate; provided, however, that,
in each case, (A) no such contract shall be for speculative purposes; (B) in the
case of clause (i) above, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Company to be hedged by such contract,
(C) no such contract requires the Company to put up money, assets, letters of
credit, or other security against the event of its non-performance prior to
actual default by the Company in performing its obligations thereunder, (D) each
such contract shall be with the First Lien Administrative Agent, or any of the
First Lien Lenders or their Affiliates, or with a counterparty or have a
guarantor of the obligation of the counterparty who, at the time the contract is
made, has long-term obligations rated BBB+ or Baa1 or better, respectively, by
S&P or Moody’s, and (E) such Derivative Contracts shall correspond to the tenor
of the corresponding Indebtedness and (F) no such Derivative Contract shall
remain in effect after the corresponding Indebtedness with respect to which such
Derivative Contract was originally entered into has been repaid in full.

 

Section 8.11                                Sale Leasebacks.  No Loan Party
shall, directly or indirectly, become liable, directly or by way of any Guaranty
Obligation, with respect to any lease of any Property (whether real, personal or
mixed) whether now owned or hereafter acquired, (a) which the Loan Party has
sold or transferred (excluding transfers effected by means of dividends of
Property or Capital Stock permitted hereunder) or is to sell or transfer to any
other Person or (b) which the Loan Party intends to use for substantially the
same purposes as any other Property which has been or is to be sold or
transferred (excluding transfers effected by means of dividends

 

69

--------------------------------------------------------------------------------


 

of Property or Capital Stock permitted hereunder) by the Loan Party to any other
Person in connection with such lease.

 

Section 8.12                                Consolidated Leverage Ratio.  The
Company shall not permit the Consolidated Leverage Ratio to exceed (i) for any
fiscal quarter ending on or before March 31, 2013, 5.25 to 1.00, (ii) for the
fiscal quarters ending June 30, 2013 and September 30, 2013, 5.00 to 1.00,
(iii) for any fiscal quarter ending after September 30, 2013 and on or before
the fiscal quarter ending June 30, 2014, 4.75 to 1.00, and (iv) for any fiscal
quarter ending thereafter, 4.50 to 1.00.

 

Section 8.13                                Consolidated Interest Coverage
Ratio.  The Company shall not permit the Consolidated Interest Coverage Ratio to
be less than 1.75 to 1.00 as of the last day of any fiscal quarter.

 

Section 8.14                                Collateral Coverage Ratio.  The
Company shall not permit the Collateral Coverage Ratio to be less than 1.75 to
1.00 as of any Collateral Coverage Ratio Test Date.

 

Section 8.15                                Change in Business.  (a)  The
Company and each Guarantor shall not, and shall not permit any Restricted
Subsidiaries to, directly or indirectly, engage in any business or activity
other than the Principal Business.  The Company and each Guarantor shall not
permit Ellwood to, directly or indirectly, engage in any business other than the
ownership and operation of common carrier crude oil pipelines.  The Company and
each Guarantor shall not, and shall not permit any Unrestricted Subsidiaries to,
directly or indirectly, engage in any business or activity other than the
Principal Business.

 

(b)                                 The Company and each Guarantor will not
permit any Restricted Subsidiary which is a general partner in or owner of a
general partnership interest in an Unrestricted Subsidiary to own or acquire any
other Property except for distributions made to it by such Unrestricted
Subsidiary or other rights or interests relating to such Unrestricted
Subsidiary; or permit any Restricted Subsidiary which is a general partner in or
owner of a general partnership interest in an Unrestricted Subsidiary to engage
in any business or activity other than holding the Capital Stock in and other
rights or interests relating to such Unrestricted Subsidiary.  With respect to
Unrestricted Subsidiaries, the Company and each Guarantor will not permit any
Restricted Subsidiary to be the general partner in or owner of a general
partnership interest in an Unrestricted Subsidiary, unless such Restricted
Subsidiary is a corporation or a limited liability company.

 

Section 8.16                                Accounting Changes.  The Company and
each Guarantor shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Company or of any Subsidiary.

 

Section 8.17                                Certain Contracts; Amendments;
Multiemployer Plans.  Except for the restrictions expressly set forth in the
Loan Documents, the First Lien Loan Documents and the Senior Notes Indentures
and the Exchange Notes Indenture, the Company and each Guarantor shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly, enter

 

70

--------------------------------------------------------------------------------


 

into, create, or otherwise allow to exist any contract or other consensual
restriction on the ability of any Restricted Subsidiary of the Company to: 
(a) pay dividends or make other distributions to the Company, (b) redeem equity
interests held in it by the Company, (c) repay loans and other Indebtedness
owing by it to the Company, or (d) transfer any of its assets to the Company. 
The Company and each Guarantor shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into any “take-or-pay” contract or
other contract or arrangement for the purchase of goods or services which
obligates it to pay for such goods or service regardless of whether they are
delivered or furnished to it, except as permitted by Section 8.5(e).  The
Company and each Guarantor shall not, and shall not permit any ERISA Affiliate
to, incur any obligation to contribute to any Multiemployer Plan (within the
meaning of Section 4001(a)(3) of ERISA) in a manner that could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.18                                Senior Notes and First Lien Credit
Agreement.  The Company and each Guarantor shall not, and shall not permit any
of its respective Subsidiaries to, directly or indirectly:

 

(a)                                  amend or modify any of the terms or
provisions of the Senior Notes Indentures or the Senior Notes or the Exchange
Notes Indenture or the Exchange Notes, if such amendment or modification would
have the effect of (i) accelerating the maturity date of the principal amount
thereof, or any scheduled interest payment thereon; (ii) increasing the
principal amount thereof or interest rate thereon; (iii) causing, or purporting
to cause, the Liens securing the Obligations to cease to be “Permitted Liens”
(as defined in the respective Senior Notes Indentures or the Exchange Notes
Indenture, as applicable); or (iv) requiring the Company to grant any Lien for
the benefit of the holders thereof, except to the extent described in
Section 3.5 of the Senior Notes Indentures or the equivalent provision of the
Exchange Notes Indenture (it being understood in all events that no provision
which would cause the Company to be required to grant any such Lien may be
granted if prohibited by any term of this Agreement);

 

(b)                                 amend or modify any other term or provision
of the Senior Notes Indentures or the Senior Notes or the Exchange Notes
Indenture or the Exchange Notes, if such amendment or modification would be
materially adverse to the Lenders.

 

(c)                                  amend or modify any of the terms or
provisions of any of the First Lien Loan Documents (other than Qualifying
Derivative Contracts) if such amendment or modification would have the effect of
(i) increasing the principal amount thereof or interest rate thereon except to
the extent permitted by the Intercreditor Agreement; (ii) causing, or purporting
to cause, the Liens securing the Obligations to cease to be Permitted Liens as
defined therein; or (iii) requiring the Company to grant any Lien for the
benefit of the lenders thereunder, except to the extent permitted hereunder or
under the Intercreditor Agreement; or

 

(d)                                 amend or modify any other term or provision
of the First Lien Loan Documents (other than Qualifying Derivative Contracts) if
such amendment or modification would be materially adverse to the Lenders.

 

Section 8.19                                Forward Sales, Production
Payments, etc.  The Company and each Guarantor shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly:

 

71

--------------------------------------------------------------------------------


 

(a)                                  enter into any forward sales transaction or
agreement with respect to physical deliveries of Oil and Gas outside the
ordinary course of business as conducted prior to the Effective Time; or

 

(b)                                 sell or convey any production payment, term
overriding royalty interest, net profits interest or any similar interest
(except for overriding royalty or net profits interests granted to employees or
consultants of the Company or any Restricted Subsidiary in the ordinary course
of business in connection with the generation of prospects or the development of
Oil and Gas Properties).

 

Section 8.20                                Use of Proceeds.  The Company and
each Guarantor shall not, and shall not permit any of its respective Restricted
Subsidiaries to, directly or indirectly, use or permit the use of all or any
portion of the Loans for any purpose other than those set forth in Section 7.13.

 

Section 8.21                                New Bank Accounts.  The Company and
each Guarantor shall not, and shall not permit any of its respective Restricted
Subsidiaries to, open or otherwise establish, or deposit or otherwise transfer
funds into or hold funds in, any bank account in the name or otherwise for the
benefit of the Company or such Subsidiary with a balance in excess of $500,000
(other than zero-balance accounts with a balance of equal to or less than
$20,000 that are swept daily into an account controlled by the First Lien
Administrative Agent), unless the Administrative Agent or the First Lien
Administrative Agent shall have received an Account Control Agreement within 30
days after the establishment of such account (or, with respect to any such bank
account that was opened or otherwise established prior to the Effective Date,
within the time period required by Section 7.16) or such other time period as
the Administrative Agent or the First Lien Administrative Agent in its
reasonable discretion agrees, in form and substance reasonably satisfactory to
the Administrative Agent or the First Lien Administrative Agent, as applicable,
in its sole discretion, executed and delivered by the applicable Loan Party and
the bank or other financial institution at which such account is maintained,
unless such requirement is waived by the Administrative Agent and the First Lien
Administrative Agent in writing.

 

Section 8.22                                Monterey Exploratory Capital
Expenditures.  Between the Effective Date and December 31, 2012, neither the
Company nor any Guarantor shall, or shall permit any Restricted Subsidiaries to,
make Monterey Exploratory Capital Expenditures in excess of $1,000,000 in the
aggregate.  Commencing January 1, 2013, neither the Company nor any Guarantor
shall, or shall permit any Restricted Subsidiaries to, incur Monterey
Exploratory Capital Expenditures in any calendar year in excess of the Annual
Limit (as defined below), unless the Consolidated Leverage Ratio for the four
fiscal quarters ending immediately prior to the date on which any such Monterey
Exploratory Capital Expenditures is incurred is less than 5.0 to 1.00.  As used
in this Section 8.22, the “Annual Limit” for any calendar year shall be equal to
$5,000,000 plus an amount equal to the amount, if any, by which the aggregate
Monterey Exploratory Capital Expenditures of the Company and its Restricted
Subsidiaries in the calendar year immediately preceding such calendar year was
less than $5,000,000.

 

72

--------------------------------------------------------------------------------


 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1                                      Event of Default.  Any of the
following shall constitute an “Event of Default”:

 

(a)                                  Principal Non-Payment.  The Company fails
to pay, when and as required to be paid herein, any amount of scheduled
principal payment of any Loan, including any mandatory prepayment under
Section 2.6(a) of this Agreement;

 

(b)                                 Interest and Expense Non-Payment.  Any Loan
Party fails to pay, when and as required to be paid herein, any interest due on
any Interest Payment Date, any other payments for fees, expenses, or other
amounts payable hereunder or under any other Loan Document within three
(3) Business Days after the same becomes due and payable;

 

(c)                                  Representation or Warranty.  Any written
representation or warranty by the Company, any Guarantor or any Restricted
Subsidiary made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, any Guarantor, any Restricted Subsidiary, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, is incorrect in any material respect on or as of the date made or
deemed made;

 

(d)                                 Specific Defaults.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in Sections 7.3(a),
7.6, 7.12 or 7.13 or in Article VIII, or in the Agent Fee Letter;

 

(e)                                  Other Defaults.  The Company, any Guarantor
or any Restricted Subsidiary fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of (i) 15 days, in the case of
Sections 7.1 and 7.14 and (ii) 30 days, in all other cases after the earlier of
(x) the date upon which a Responsible Officer knew or reasonably should have
known of such default or (y) the date upon which written notice thereof is given
to the Company by the Administrative Agent or any Lender;

 

(f)                                    Cross Default.  (i) The Company, any
Guarantor or any Restricted Subsidiary fails to make any payment of more than
$15,000,000 in respect of any Indebtedness when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure; (ii) the Company, any
Guarantor or any Restricted Subsidiary fails after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness having an aggregate principal amount of more than
$15,000,000 if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such

 

73

--------------------------------------------------------------------------------


 

Indebtedness to be declared to be due and payable prior to its stated maturity;
(iii) any Indebtedness of the Company, any Guarantor or any other Restricted
Subsidiary in excess of $15,000,000 shall be declared due and payable prior to
its stated maturity; (iv) an “Event of Default” as defined in any Senior Notes
Indenture or First Lien Debt Instrument as in effect on the Effective Date, or
any other or additional “Event of Default” which may be added to or otherwise be
included or exist after the Effective Date in any Senior Notes Indenture or
First Lien Debt Instrument, shall occur and be continuing; provided that an
“Event of Default” under the First Lien Credit Agreement caused by a violation
of, or otherwise in respect of, Section 8.12 of the First Lien Credit Agreement
shall not give rise to an Event of Default hereunder unless such violation
results in the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) causing such Indebtedness to
be declared to be due and payable prior to its stated maturity; or (v) an “Event
of Default” as defined in the Exchange Notes Indenture shall occur and be
continuing;

 

(g)                                 Insolvency; Voluntary Proceedings.  The
Company, any Guarantor or any Restricted Subsidiary (i) generally fails to pay,
or admits in writing its inability to pay, its debts as they become due, subject
to applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) commences any Insolvency Proceeding with respect to itself; or (iii) takes
any action to effectuate or authorize any of the foregoing;

 

(h)                                 Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against the Company, any
Guarantor or any Restricted Subsidiary, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against all or a
substantial part of the Company’s, any Guarantor’s or any Restricted
Subsidiary’s Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Company, any Guarantor or any Restricted
Subsidiary admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Company, any
Guarantor or any Restricted Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business;

 

(i)                                     Monetary Judgments.  One or more
non-interlocutory judgments, non-interlocutory orders, decrees or arbitration
awards is entered against the Company, any Guarantor or any other Restricted
Subsidiary involving in the aggregate a liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related series of transactions, incidents or
conditions, of $15,000,000 or more, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of 30 days after the entry
thereof;

 

(j)                                     Loss of Permit.  Any Governmental
Authority revokes or fails to renew any material license, permit or franchise of
the Company, any Guarantor or any other Restricted Subsidiary, or the Company,
any Guarantor or any other Restricted Subsidiary for any reason loses any
material license, permit or franchise, or the Company, any Guarantor or any
other

 

74

--------------------------------------------------------------------------------


 

Restricted Subsidiary suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any material license, permit or franchise and,
in each case, such revocation, failure or loss could reasonably be expected to
have a Material Adverse Effect; and such default remains unremedied for a period
of 30 days after the earlier of (i) the date upon which a Responsible Officer
knew or reasonably should have known of such default or (ii) the date upon which
written notice thereof is given to the Company by the Administrative Agent or
any Lender;

 

(k)                                  Guaranty Default.  A Guaranty is for any
reason partially (including with respect to future advances) or wholly revoked
or invalidated, or otherwise ceases to be in full force and effect, or such
Guarantor or any other Person contests in any manner the validity or
enforceability thereof or denies that it has any further liability or obligation
thereunder;

 

(l)                                     Enforceability or Perfection of Loan
Documents.  (i) Any Loan Document shall, at any time after its execution and
delivery and for any reason, cease to be in full force and effect or shall be
declared to be null and void, the validity or enforceability thereof shall be
contested by any Person party thereto (other than the Administrative Agent or
any Lender) or any such Person party thereto (other than the Administrative
Agent or any Lender) shall deny that it has any or further liability or
obligation thereunder, or the Obligations shall be subordinated for any reason
(other than by the consent of the Lenders); or (ii) any Lien created under any
Loan Document shall fail to constitute a second priority, perfected Lien in a
material portion of the Collateral, subject only to Permitted Liens, and such
failure shall continue for at least thirty (30) days after the earlier of
(A) the date upon which a Responsible Officer knew or reasonably should have
known of such default or (B) the date upon which written notice thereof is given
to the Company by the Administrative Agent or any Lender;

 

(m)                               ERISA.  Either (i) any unpaid minimum required
contribution (as defined in Section 430 of the Code in excess of $15,000,000
exists with respect to any Pension Plan, whether or not waived by the Secretary
of the Treasury or his delegate, or (ii) the Company or any ERISA Affiliate
institutes steps to terminate any Pension Plan and the then current value of
such Pension Plan’s benefit liabilities exceeds the then current value of such
Pension Plan’s assets available for the payment of such benefit liabilities by
more than $15,000,000; or

 

(n)                                 First Lien Loan Documents. The Intercreditor
Agreement shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Indebtedness
permitted to be secured in reliance on Section 8.1(l) or against any Loan Party.

 

Section 9.2                                      Remedies.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders:

 

(a)                                  declare the Commitment, if any, of each
Lender to make Loans to be terminated, or declare all or any part of the unpaid
principal of the Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be immediately due and payable,
whereupon the same shall be, without presentment, demand, protest, notice of
intention to accelerate, notice of acceleration, or any other notice of any
kind, all of which are

 

75

--------------------------------------------------------------------------------


 

hereby expressly waived by the Company and each Guarantor, immediately due and
payable; and

 

(b)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law; provided, however, that upon the occurrence of any event
specified in Section 9.1(g) or 9.1(h) (in the case of clause (i) of
Section 9.1(h) upon the expiration of the 60-day period mentioned therein), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent, or any Lender and without presentment, demand,
protest, notice of intention to accelerate, notice of acceleration or any other
notice of any kind, all of which are hereby expressly waived by the Company and
each Guarantor.

 

Section 9.3                                      Application of Proceeds.  The
proceeds received by the Administrative Agent (i) pursuant to the Intercreditor
Agreement or (ii) in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies and not required to be turned over to
the First Lien Administrative Agent pursuant to the Intercreditor Agreement, in
each case, shall be applied, in full or in part, together with any other sums
then held by the Administrative Agent pursuant to this Agreement, promptly by
the Administrative Agent as follows:

 

(a)                                  first, to the payment or reimbursement of
the Administrative Agent for all costs, expenses, disbursements and losses
incurred by the Administrative Agent and which any Loan Party is required to pay
or reimburse pursuant to the Loan Documents, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(b)                                 second, to the payment or reimbursement of
the Lenders for all costs, expenses, disbursements and losses incurred by such
Persons and which any Loan Party is required to pay or reimburse pursuant to the
Loan Documents, together with interest on each such amount at the highest rate
then in effect under this Agreement from and after the date such amount is due,
owing or unpaid until paid in full;

 

(c)                                  third, to the payment of interest on the
Loans which is then due;

 

(d)                                 fourth, to the payment of principal of the
Loans which is then due and to the payment or prepayment to the Lenders of all
other Obligations; and

 

(e)                                  fifth, to whomsoever shall be legally
entitled thereto.

 

In the event that any such proceeds are insufficient to pay in full the items
described any clause (a) through (e) of this Section 9.3, the available proceeds
for such items in such clause shall be applied ratably to the unpaid items in
such clause and the Loan Parties shall remain liable in accordance with the Loan
Documents for any deficiency.  Each Loan Party acknowledges the relative rights,
priorities and agreements of the Administrative Agent and the Lenders as set
forth in this Agreement, including as set forth in this Section 9.3.

 

76

--------------------------------------------------------------------------------


 

Section 9.4                                      Rights Not Exclusive.  The
rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1                                Actions.  Each of the Lenders hereby
irrevocably appoints Citibank, N.A. as its Administrative Agent to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and the Company shall not have
rights as a third-party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 10.2                                Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of this Agreement as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 10.3                                Exculpatory Provisions.  (a)  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to

 

77

--------------------------------------------------------------------------------


 

exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any debtor relief law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any debtor relief law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11.1) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by the Company or a
Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

Section 10.4                                Reliance by Administrative Agent. 
(a)  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.

 

78

--------------------------------------------------------------------------------


 

The Administrative Agent may consult with legal counsel (who may be counsel for
the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 5.1, each Lender that has made available to
the Administrative Agent its Pro Rata Share of the Loans, shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender as a
condition precedent to the Loans.

 

Section 10.5                                Reserved.

 

Section 10.6                                Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Agent or Lender or
any of their Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Agent or Lender or
any of their Affiliates and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 10.7                                Indemnification.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), pro rata according to each respective Lender’s Pro Rata
Share, each Administrative Agent-Related Person from and against any and all
Indemnified Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR
BE CAUSED BY THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE
OF SUCH ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however, that no Lender
shall be liable for the payment to any Administrative Agent-Related Persons of
any portion of such Indemnified Liabilities to the extent the same arise from
(i) the gross negligence or willful misconduct of any Administrative
Agent-Related Person or (ii) a claim or action asserted by one or more other
Administrative Agent-Related Persons.  Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out of pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company.  The undertaking in this Section 10.7 shall survive the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

79

--------------------------------------------------------------------------------


 

Section 10.8                                Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Company or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

Section 10.9                                Resignation of Administrative
Agent.  (a)  The Administrative Agent may, upon 30 days’ notice to the Lenders
and the Company, resign as administrative agent under this Agreement.  Upon
receipt of any such notice of resignation, the Required Lenders shall appoint
from among the Lenders a successor administrative agent for the Lenders.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a financial
institution (which if a Lender will agree to so act, will be a Lender)
acceptable to the Company (acting reasonably).  Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 With effect from the Resignation Effective
Date (i) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Sections 11.4 and 11.5 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

Section 10.10                          Withholding Tax.  (a) Each Non-U.S.
Lender making Loans to the Company, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of the Company or the Administrative Agent), shall deliver to
the Company and the Administrative Agent either (i) two duly completed originals
of either Internal Revenue Service Form W-8BEN claiming eligibility pursuant to
the “interest”, “business profits” or “other income” article of an income tax
treaty to which the United States is a party; (ii) Internal Revenue Service
Form W-8ECI, or an applicable successor form; (iii) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code, or a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (referred to as an “US Tax Compliance
Certificate”) and (y) two duly originals of Internal Revenue Service Form W-8BEN
or applicable successor form; (iv) to the extent such Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, and any applicable successor forms, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner; or (v) in the case of a Lender
that is not a Non-U.S. Lender, two duly completed originals of Internal Revenue
Service form W-9 or applicable successor form and (z) and any applicable U.S.
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3. 
Each Lender, Eligible Assignee or Participant, as the case may be, agrees to
promptly notify the Company and the Administrative Agent of any change in
circumstances that would modify or render invalid any claimed exemption or
reduction.  In addition, each Lender, Eligible Assignee or Participant, as the
case may be, shall timely deliver to the Company and the Administrative Agent
two further originals of such Form W-8BEN, W-8EXP, W-8IMY, W-8ECI or W-9 or
successor forms on or before the date that any previously executed form expires
or becomes obsolete, or after the occurrence of any event requiring a change in
the most recent form delivered by such Person to the Company or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.  In addition to the foregoing, each Non-U.S. Lender shall, to the extent it
is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from withholding.

 

(b)                                 If any payment made to a Lender under a Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation

 

81

--------------------------------------------------------------------------------


 

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Notwithstanding anything to the contrary, neither
the Company nor the Administrative Agent shall be required to pay additional
amounts or indemnify any Lender with respect to any withholding taxes imposed by
reason of FATCA.

 

(c)                                  If any Lender claims exemption from, or
reduction of, withholding Tax under a United States Tax treaty by providing IRS
Form W-8 BEN and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations held by such Lender, such
Lender agrees to notify the Administrative Agent of the percentage amount in
which it is no longer the beneficial owner of Obligations held by such Lender. 
To the extent of such percentage amount, the Administrative Agent will treat
such Lender’s IRS Form W-8 BEN as no longer valid.

 

(d)                                 If any Lender claiming exemption from United
States withholding Tax by filing IRS Form W-8 ECI with the Administrative Agent
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations held by such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding Tax requirements imposed by
Sections 1441 and 1442 of the Code.

 

(e)                                  If any Lender is entitled to a reduction in
the applicable withholding Tax, the Administrative Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding Tax after taking into account such reduction.  If the forms or other
documentation required by Section 10.10(a) of this Section 10.10 are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding Tax.

 

(f)                                    If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason)
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties and interest, and including any Taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section 10.10(f), together with all costs and expenses (including Attorney
Costs).  The obligation of the Lenders under this Section 10.10(f) shall survive
the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

(g)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Agreement (including by the
payment of additional amounts pursuant to Section 3.1), it shall pay

 

82

--------------------------------------------------------------------------------


 

to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such Indemnified Person and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such Indemnified Person, shall repay to
such Indemnified Person the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Indemnified Person is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (f), in no event will the Indemnified
Person be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the Indemnified Person in a less
favorable net after-Tax position than the Indemnified Person would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
Indemnified Person to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

Section 10.11                          No Other Duties, etc.  Anything herein to
the contrary notwithstanding, the Arranger listed on the cover page hereof shall
not have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

Section 10.12                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any debtor relief law or
any other judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.8, 11.4
and 11.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8, 11.4, and 11.5.

 

83

--------------------------------------------------------------------------------


 

Section 10.13                          Collateral and Guaranty Matters.  (a) The
Secured Parties irrevocably authorize the Administrative Agent,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (x) upon
the Security Termination Date, (y) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Loan Documents, or (z) if approved,
authorized or ratified in writing by the Required Lenders, and with respect to a
release of all or substantially all of the Collateral by each other Lender
affected thereby;

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.1(j);

 

(iii)                               to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents; and

 

(iv)                              to release each deed of trust, mortgage,
fixture filing or other instrument listed on Schedule 6.29(a)-3.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.13.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by the Company in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.  Each Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram, email or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by such Agent.  As to any
matters not expressly provided for by the Loan Documents, each Agent shall in
all cases be fully protected in acting, or in refraining from acting, thereunder
in accordance with instructions given by the Required Lenders or all of the
Lenders as is required in such circumstance, and such instructions of such
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Secured Parties.

 

Section 10.14                          Posting of Approved Electronic
Communications.  (a)  In addition to providing the Administrative Agent with all
originals or copies of all Communications (as defined below) in the manner
specified by Section 11.2, the Company hereby also agrees, upon reasonable
request of the Administrative Agent, that it will, or will cause its
Subsidiaries to,

 

84

--------------------------------------------------------------------------------


 

provide to the Administrative Agent any information, documents and other
materials that it has furnished to the Administrative Agent pursuant to the Loan
Documents or to the Lenders under Section 7.1, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials (all such communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an electronic mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return electronic mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
electronic mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, electronic mail or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(b)                                 The Company further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE INDEMNIFIED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PERSONS IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
INDEMNIFIED PERSONS HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNIFIED
PERSONS IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH INDEMNIFIED PERSONS’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(d)                                 The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
specified on Schedule A hereof shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan

 

85

--------------------------------------------------------------------------------


 

Documents.  Each Lender agrees that receipt of notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

(e)                                  Nothing herein shall prejudice the right of
the Company, the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                                Amendments and Waivers.  No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Company, any Guarantor or any applicable Subsidiary therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent at the written request of the
Required Lenders) and the Company and acknowledged by the Administrative Agent,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it is given; provided, however,
that (x) the Administrative Agent and the Company may, without the consent of
the Lenders, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, typographical error, defect or inconsistency if
such amendment, modification or supplement does not adversely affect the rights
of any Lender and (y) no such waiver, amendment, modification, termination or
consent shall, do any of the following:

 

(a)                                  extend or increase the Commitment of any
Lender or reinstate any Commitment terminated pursuant to Section 9.2 without
the written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 5.2 or the waiver of any Default or
Event of Default or mandatory prepayment shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)                                 increase the Maximum Loan Amount without the
written consent of each Lender;

 

(c)                                  postpone the final maturity date of any
Loan, or postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender entitled to such payment, it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

 

86

--------------------------------------------------------------------------------


 

(d)                                 reduce the principal of, or the rate of
interest specified herein on any Loan, or any fees or other amounts payable
hereunder (including any mandatory prepayments thereof) or under any other Loan
Document without the written consent of each Lender entitled to such amount,
provided, however, that only the consent of the Required Lenders shall be
necessary to waive any obligation to pay interest at the Default Rate instead of
the otherwise applicable rate;

 

(e)                                  change in any manner the definition of
“Required Lenders”, “Pro Rata Share” or the Lenders required to rescind or annul
an acceleration without the written consent of each Lender affected thereby;

 

(f)                                    amend (i) this Section 11.1, Section 9.3,
or any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders without the written consent of each
Lender or (ii) Section 2.12 or any other provision of this Agreement that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(g)                                 release all or substantially all of the
Collateral, or release any Guarantor from any Guaranty or any Secured Party from
the benefit thereof or modify Section 10.13(a) or Section 11.27, in each case
without the written consent of each Lender affected thereby; provided that this
restriction shall not restrict releases of Collateral or Guarantors permitted
under Section 10.13(a) or Section 11.27 or any modification or amendment to any
Loan Document to implement any such release; or

 

(h)                                 modify the definitions of “PDP PV-10
Value”,  “Net Present Value” and “Proved Developed Producing Reserves” without
the written consent of each Lender;

 

(i)                                     amend, waive or modify the Intercreditor
Agreement without the written consent of each Lender;

 

(j)                                     amend, waive or modify
Section 8.5(c) without the written consent of each Lender;

 

provided, further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, and (ii)  no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender

 

87

--------------------------------------------------------------------------------


 

hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 

Section 11.2                                Notices.  All notices, requests and
other communications shall be in writing and mailed, faxed or delivered, to the
address or facsimile number specified for notices on Schedule A hereof; or, as
directed to the Company or the Administrative Agent, to such other address as
shall be designated by such party in a written notice to the other parties, and
as directed to any other party, at such other address as shall be designated by
such party in a written notice to the Company and the Administrative Agent.

 

(a)                                  All such notices, requests and
communications shall, when transmitted by overnight delivery, or faxed, be
effective when received, or transmitted in legible form by facsimile machine
(except that, if not faxed during normal business hours for the recipient, shall
be deemed to have been given the opening of business or the next Business Day
for the recipient), respectively, or if mailed, upon the third Business Day
after the date deposited into the U.S. mail, or if delivered by hand, upon
delivery; except that notices pursuant to Article II or Article IX shall not be
effective until actually received by the Administrative Agent.

 

(b)                                 Any agreement of the Administrative Agent
and the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Company.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Company to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Company or other Person on account of any action taken or not taken by
the Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice.  The obligation of the Company to repay the Loans shall not be
affected in any way or to any extent by any failure by the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in the telephonic or
facsimile notice.

 

Section 11.3                                No Waiver; Cumulative Remedies.  No
failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights and remedies of the Administrative Agent and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights and remedies than they would otherwise have.

 

Section 11.4                                Costs and Expenses.  The Company
shall:

 

(a)                                  whether or not the transactions
contemplated hereby are consummated, pay or reimburse the Administrative Agent
within five Business Days after demand (subject to Section 5.1(d)) for all
reasonable costs and expenses incurred by the Administrative Agent or

 

88

--------------------------------------------------------------------------------


 

any other Agent, the Lenders or any of their Affiliates in connection with the
syndications of the extensions of credit hereunder (other than fees payable to
syndicate members) and the development, preparation, delivery, administration
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, the
consummation of the transactions contemplated hereby and thereby, and the
syndication of the credit facilities provided herein, including Attorney Costs
incurred by the any such Person with respect thereto except such costs and
expenses as may be incurred by the assignor Lenders or Assignee under
Section 11.8; and

 

(b)                                 pay or reimburse the Administrative Agent,
any other Agent and each Lender within five Business Days after demand (subject
to Section 5.1(d)) for all costs and expenses (including Attorney Costs)
incurred by each of them in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
any other Loan Document (including, but not limited to, the collection or
enforcement of any Note through any legal proceedings) during the existence of
an Event of Default or after acceleration of the Loans (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).

 

Payment by any Lender of amounts pursuant to Section 10.7 shall not relieve the
Company of any obligations under this Section 11.4.

 

Section 11.5                                Indemnity.  Whether or not the
transactions contemplated hereby are consummated, the Company shall indemnify
and hold each Agent-Related Person and each Lender and each of their respective
Affiliates, successors and assignors and its and their respective officers,
directors, employees, counsel, agents, advisors, controlling Persons, members
and attorneys in fact (each, an “Indemnified Person”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims (excluding Environmental Claims that are covered by the
Hazardous Materials Indemnity), costs, charges, expenses and disbursements
(including Attorney Costs) and settlement costs of any kind or nature whatsoever
which may at any time (including at any time following repayment of the Loans,
and the termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein (other than the Hazardous
Materials Indemnity), including any of the Loan Documents (other than the
Hazardous Materials Indemnity), or the transactions contemplated hereby,
including, without limitation, the Merger or any part of the Merger, or any
action taken or omitted by any such Person under or in connection with any of
the foregoing, including with respect to any investigation, litigation or
proceeding (including any Insolvency Proceeding or appellate proceeding) related
to or arising out of this Agreement or any Loan Document (other than the
Hazardous Materials Indemnity), the Loans or the use of the proceeds thereof,
and the transactions contemplated hereby, including, without limitation, the
Merger or any part of the Merger, whether or not any Indemnified Person is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”),
WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY
INDEMNIFIED PERSON’S NEGLIGENCE IN WHOLE OR IN PART, INCLUDING, WITHOUT
LIMITATION, THOSE CLAIMS WHICH

 

89

--------------------------------------------------------------------------------


 

RESULT FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE
INDEMNIFIED PERSON, OR ANY ONE OR MORE OF THEM; provided, however, that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent same arise from the gross
negligence or willful misconduct of such Indemnified Person.  No Indemnified
Person shall be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement.  All amounts due under this
Section shall be payable not later than thirty (30) days after written demand
therefor.  Payment by any Lender of amounts pursuant to Section 10.7 shall not
relieve the Company of any obligations under this Section 11.5. The agreements
in Sections 11.4 and 11.5 shall survive payment of all other Obligations.

 

Section 11.6                                Payments Set Aside.  To the extent
that the Company makes a payment to the Administrative Agent or the Lenders, or
the Administrative Agent or the Lenders exercise their right of set-off, and
such payment or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, debtor-in-possession, receiver or any other Person, in connection with
any Insolvency Proceeding or otherwise, then (a) to the extent of such recovery
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such set-off had not occurred, and (b) each Lender severally agrees to
pay to the Administrative Agent or such Lender upon demand its Pro Rata Share of
any amount so recovered from or repaid by the Administrative Agent or such
Lender.

 

Section 11.7                                Successors and Assigns.  This
Agreement shall become effective at the Effective Time after it shall have been
executed by the Company, each Guarantor and the Administrative Agent and after
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it and thereafter this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Company may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.

 

Section 11.8                                Assignment by Lenders.  Any Lender
may at any time assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(a)                                  Minimum Amounts.  (i)  in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and/or the Loans at the time owing to it or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
paragraph (a)(ii) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

90

--------------------------------------------------------------------------------


 

(ii)                                  in any case not described in
paragraph (a)(i) of this Section, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date) shall not be less than
$1,000,000 or incremental amounts of $1,000,000 in excess thereof.

 

(b)                                 Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(c)                                  No consent shall be required for any
assignment except:

 

(i)                                     so long as no Event of Default shall
have occurred and be continuing the consent of the Company (such consent not to
be unreasonably withheld or delayed) shall be required unless such assignment is
to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company’s consent shall not be required during the primary syndication of this
Agreement; and

 

(ii)                                  the consent of the Administrative Agent
(such consents not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender.

 

(d)                                 The parties to each assignment shall execute
and deliver to the Administrative Agent a Lender Assignment Agreement, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further only one
such fee shall be payable in the case of concurrent assignments to Persons that,
after giving effect to such assignments, will be Related Funds.  The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. The term “Related Funds” shall mean with respect
to any Lender that is a fund or combined investment vehicle that invests in bank
loans, any other fund that invests in bank loans and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

(e)                                  (Reserved).

 

(f)                                    In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable

 

91

--------------------------------------------------------------------------------


 

assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(d), from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4, 11.4 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

 

(g)                                 The Administrative Agent shall maintain,
acting solely for this purpose as agent for the Company, a copy of each Lender
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and any Commitments of,
and principal amount (and stated interest) of the Loans owing to each Lender
from time to time.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Company, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement.  The
Register shall be available for inspection by the Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(h)                                 Any Lender may at any time, without the
consent of, or notice to, the Company or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Company, the
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

92

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a), (b),
(c), (d) and (e) that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.3, and 3.4
(subject to the requirements and limitations therein) (it being understood that
the documentation required under Section 10.10 shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant shall not be entitled to receive any greater payment under
Sections 3.1, 3.3, or 3.4, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 2.12 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.12 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(i)                                     Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(j)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Company, the
option to provide to the Company all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Company on the Effective Date
pursuant to this Agreement; provided, that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitment
of

 

93

--------------------------------------------------------------------------------


 

the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior Indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 11.8(j), any SPC may (i) with notice to, but
without the prior written consent of, the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
right to receive payment with respect to any Loans to the Granting Lender or to
any financial institutions (consented to by the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

(k)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, modification, termination, waiver, or
departure from any provision, which pursuant to the terms of Section 11.1 the
consent of such Lender is required, with respect to which the Required Lenders
shall have granted their consent and which will become effective if the Company
is able to take the actions referred to in this paragraph (k), then provided no
Event of Default then exists, the Company shall have the right (unless such
Non-Consenting Lender grants such consent) to replace all such Non-Consenting
Lenders, but not less than all such Non-Consenting Lenders, by requiring such
Non-Consenting Lenders to assign their Loans and its Commitments to one or more
assignees reasonably acceptable to the Administrative Agent, provided that:
(a) all Obligations of the Company (other than principal and interest on the
Loans) owing to each such Non-Consenting Lender being replaced, including all
Premiums (if any) and other amounts accrued for the account of each such
Non-Consenting Lender hereunder, shall be paid in full by the Company to each
such Non-Consenting Lender concurrently with such assignment and (b) the
replacement Lender or Lenders shall purchase the foregoing by paying to each
such Non-Consenting Lender a price equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans of such
Non-Consenting Lender, including all Premiums (if any) and other amounts accrued
for the account of each such Non-Consenting Lender hereunder.  Any such payment
made to a Non-Consenting Lender shall be deemed to be a prepayment by the
Company for the purposes of Section 2.5 hereto.  In connection with any such
assignment the Company, the Administrative Agent, such Non-Consenting Lenders
and the replacement Lenders shall otherwise comply with the other provisions of
this Section 11.8.  In connection with any such replacement, if a replaced
Lender does not execute and deliver to the Administrative Agent a duly completed
Lender Assignment Agreement reflecting such replacement within five Business
Days of the date on which the applicable replacement Lender executes and
delivers such Lender Assignment Agreement to such replaced Lender, then such
replaced Lender shall be deemed to have executed and delivered such Lender
Assignment Agreement.

 

94

--------------------------------------------------------------------------------


 

Section 11.9           Interest.  It is the intention of the parties hereto to
comply with applicable usury laws, if any; accordingly, notwithstanding any
provision to the contrary in this Agreement or any other Loan Document
(including any Notes) or otherwise relating hereto, in no event shall this
Agreement, the Notes or any other Loan Document require or permit the payment,
taking, reserving, receiving, collection, or charging of any sums constituting
interest under applicable laws which exceed the Highest Lawful Rate.  If any
such excess interest is called for, contracted for, charged, taken, reserved, or
received in connection with the Loans or in any of the Loan Documents or
otherwise relating thereto, or in any communication by the Administrative Agent
or the Lenders or any other Person to the Company or any other Person, or in the
event all or part of the principal or interest thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved, or received on the amount of principal actually outstanding from time
to time under the Loans or any Loan Document shall exceed the Highest Lawful
Rate, then in any such event it is agreed as follows:  (i) the provisions of
this Section 11.9 shall govern and control, (ii) neither any Loan Party nor any
other Person now or hereafter liable for the payment of the Loans shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the Highest Lawful Rate, (iii) any such excess which is or has been
received notwithstanding this Section 11.9 shall be credited against the then
unpaid principal balance of the Loans or, if the Loans have been or would be
paid in full, refunded to the Company, and (iv) the provisions of this
Agreement, the Notes, or any other Loan Document and otherwise relating thereto,
and any communication to the Company, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other
document, to the Highest Lawful Rate as now or hereafter construed by courts
having jurisdiction hereof or thereof.  Without limiting the foregoing, all
calculations of the rate of the interest contracted for, charged, collected,
taken, reserved, or received in connection with the Loans, this Agreement or any
other Loan Document which are made for the purpose of determining whether such
rate exceeds the Highest Lawful Rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Loans, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, collected, reserved, or received.  The terms of this Section 11.9 shall
be deemed to be incorporated in every document and communication relating to the
Notes, the Loans or any other Loan Document.

 

Section 11.10         Indemnity and Subrogation.  In addition to all such rights
of indemnity and subrogation as any Guarantor may have under applicable law, the
Company agrees that in the event a payment shall be made by a Guarantor under a
Guaranty in respect of the Loans to the Company, the Company shall indemnify
such Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment subject to the provisions of the Guaranty executed
by such Guarantor.  Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under this Section 11.10 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full of the
Obligations, and no payments may be made in respect of such rights of indemnity,
contribution or subrogation until all the Obligations have been paid in full and
the Commitment shall have expired.  No failure on the part of the Company to
make the payments required by this Section 11.10 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of the Guarantors with respect

 

95

--------------------------------------------------------------------------------


 

to any Guaranty, and each Guarantor shall remain liable for the full amount of
the obligation of the Guarantors under each such Guaranty in accordance
therewith.

 

Section 11.11         Automatic Debits of Fees.  With respect to any arrangement
fee or other fee, or any other cost or expense (including Attorney Costs) due
and payable to the Administrative Agent under the Loan Documents, the Company
hereby irrevocably authorizes the Administrative Agent, after giving reasonable
prior notice to the Company, to debit any deposit account of the Company with
the Administrative Agent in an amount such that the aggregate amount debited
from all such deposit accounts does not exceed such fee or other cost or
expense.  If there are insufficient funds in such deposit accounts to cover the
amount of the fee or other cost or expense then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 11.11 shall be deemed a set-off.

 

Section 11.12         Notification of Addresses, Lending Offices, etc.  Each
Lender shall notify the Administrative Agent in writing of any changes in the
address to which notices to the Lender should be directed, of addresses of any
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

Section 11.13         Counterparts.  This Agreement may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Agreement by facsimile or PDF
signatures shall be binding upon the parties hereto.

 

Section 11.14         Headings.  The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.

 

Section 11.15         Confidentiality.  Each Lender agrees to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as “confidential” or “secret” by the Company and
provided to it by the Company or any of its Subsidiaries, or by the
Administrative Agent on such Company’s or Subsidiary’s behalf, under or in
connection with this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement and the other Loan Documents, except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Lender, or (ii) was or becomes
available on a non-confidential basis from a source other than the Company,
provided, however, that such source is not bound by a confidentiality agreement
with the Company known to the Lender; provided further, however, that any Lender
may disclose such information (A) at the request or pursuant to any requirement
of any Governmental Authority to which such Lender is subject or in connection
with an examination of such Lender by any such authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably

 

96

--------------------------------------------------------------------------------


 

required in connection with the exercise of any remedy hereunder or under any
other Loan Document; (F) to such Lender’s independent auditors and other
professional advisors; (G) to any Affiliate of such Lender, or to any
Participant or Assignee, actual or potential, provided that such Affiliate,
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Lenders hereunder; (H) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the Obligations under this Agreement or
surety, reinsurer, guarantee or credit liquidity enhancer; and (I) as to any
Lender, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Company is party or is deemed
party with such Lender.

 

Section 11.16         Severability.  The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

Section 11.17         No Third Parties Benefited.  This Agreement is made and
entered into for the sole protection and legal benefit of the Company, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

Section 11.18         Governing Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 11.19         Forum Selection and Consent to Non-Exclusive
Jurisdiction.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF IN ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE COMPANY, ANY SUBSIDIARY, ANY GUARANTOR, ANY PARENT,
ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS

 

97

--------------------------------------------------------------------------------


 

BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH OF THE
PARTIES HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.2, IF APPLICABLE;
PROVIDED THAT NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  EACH OF
THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY OF THE PARTIES HERETO HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.

 

Section 11.20         Entire Agreement.  This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Company, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to the subject matter hereof
or thereof not expressly set forth or referred to herein or in any other Loan
Document.

 

Section 11.21         No Oral Agreements.  THIS WRITTEN SECOND LIEN TERM LOAN
AGREEMENT, TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 11.22         Accounting Changes.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Company and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.

 

98

--------------------------------------------------------------------------------


 

“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

Section 11.23         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.24         USA PATRIOT Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with said Act.

 

Section 11.25         Acknowledgments.  Each of the Company and each Guarantor
hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor the other Agents nor any
Lender or Agent-Related Person has any fiduciary relationship with or duty to
the Company or any Guarantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the
Administrative Agent, the other Agents and the Lenders and Agent-Related
Persons, on one hand, and the Loan Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the other Agents and the Lenders or among the Loan Parties
and the Lenders.

 

Section 11.26         Survival of Representations and Warranties.  All
representations and warranties made by the Company and each Guarantor herein, in
the other Loan Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith, shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of this
Agreement, and the making of the Loans and other extensions of

 

99

--------------------------------------------------------------------------------


 

credit hereunder, regardless of any investigation made by the Lenders or on
their behalf.  The provisions of Sections 11.5 and 11.10 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or enforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Administrative Agent
or any Lender.

 

Section 11.27         Release of Collateral and Guarantee Obligations. 
(a)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Company in connection with any Disposition of
Property permitted by the Loan Documents,  the Administrative Agent shall
(without notice to, or vote or consent of, any Lender or any Indemnified Person)
take such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents; provided, however, that the Company shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release (or such shorter period agreed to by the
Administrative Agent), a written request for release identifying the relevant
Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
Company stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Security Termination Date, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender and any Indemnified
Person) take such actions as shall be required to release its security interest
in all Collateral, and to release all guarantee obligations provided for in any
Loan Document.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

Section 11.28         Agreement Regarding Intercreditor Agreement.  In
accordance with the terms of the Intercreditor Agreement, each of the Lenders
executing this Agreement agrees to be bound to and by the terms of the
Intercreditor Agreement, and hereby instructs the Administrative Agent to
execute and deliver (on behalf of each Lender) the Intercreditor Agreement on
its behalf.

 

(THE REMAINDER OF THIS PAGE IS LEFT BLANK)

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

Second Lien Term Loan Agreement

Signature Page

 

S-1

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

Second Lien Term Loan Agreement

Signature Page

 

S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Mohammed Baabde

 

 

Name: Mohammed Baabde

 

 

Title: Vice President

 

Second Lien Term Loan Agreement

Signature Page

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Notice Addresses

 

Entity

 

Notice Address

 

Applicable Lending Office for Base
Rate Loans and LIBO Rate Loans

Venoco, Inc. and each other Loan Party

 

370 17th Street, Suite 3900
Denver, Colorado  80202
Attention:  Chief Financial Officer
Facsimile No.:  (303) 626-8315
Email: tficker@venocoinc.com

 

N/A

 

 

 

 

 

Citibank, N.A.

 

Citibank, N.A.
Global Loans
1615 Brett Road, Ops III
New Castle, Delaware 19720
Telephone: (302) 894-6010
Fax: (212) 994-0961
Email: GLAgentOfficeOps@citi.com

 

Citibank, N.A.
Global Loans
1615 Brett Road, Ops III
New Castle, Delaware 19720
Telephone: (302) 894-6010
Fax: (212) 994-0961
Email: GLAgentOfficeOps@citi.com

 

Second Lien Term Loan Agreement

 

Sch. A - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

Commitments and Pro Rata Shares

 

Financial Institution

 

Maximum Loan Amount

 

Pro Rata Share

 

Citibank, N.A.

 

$

315,000,000

 

100

%

 

 

 

 

 

 

TOTAL

 

$

315,000,000.00

 

100

%

 

Second Lien Term Loan Agreement

 

Ex. G-4 - Page 1

--------------------------------------------------------------------------------